Exhibit 10.32
Stock Purchase Agreement
between
Anchor Bancorp Wisconsin Inc.
and
Badger Anchor Holdings, llc
dated as of December 1, 2009

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I AGREEMENT TO SELL AND PURCHASE COMMON STOCK
    2  
Section 1.1 Sale and Purchase.
    2  
Section 1.2 Additional Due Diligence Investigation
    2  
 
       
ARTICLE II CLOSING, DELIVERY AND PAYMENT
    2  
Section 2.1 Closing
    2  
Section 2.2 Closing Deliveries
    3  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    3  
Section 3.1 Organization, Good Standing and Qualification
    3  
Section 3.2 Capitalization.
    4  
Section 3.3 Company Subsidiaries
    5  
Section 3.4 Authority; No Conflict
    5  
Section 3.5 Consents
    6  
Section 3.6 SEC Documents
    6  
Section 3.7 Financial Statements; Absence of Undisclosed Liabilities
    7  
Section 3.8 No Material Adverse Changes
    8  
Section 3.9 Title to Properties and Assets
    8  
Section 3.10 Compliance with Law
    8  
Section 3.11 Agreements with Regulatory Agencies
    8  
Section 3.12 Pending Litigation
    9  
Section 3.13 Certain Contracts
    9  
Section 3.14 Insurance
    10  
Section 3.15 Tax Matters
    10  
Section 3.16 Hazardous Materials
    10  
Section 3.17 Intellectual Property
    10  
Section 3.18 Employee Matters
    11  
Section 3.19 Employee Benefit Plans
    11  
Section 3.20 Board Approval; Requisite Shareholder Approvals
    12  
Section 3.21 Opinion of Financial Advisor
    13  
Section 3.22 Broker’s Fees
    13  
Section 3.23 Loan Matters
    13  
Section 3.24 Transactions with Affiliates
    14  
Section 3.25 Controls and Procedures
    14  
Section 3.26 Valid Offering
    14  
Section 3.27 Takeover Statutes; No Rights Plan
    14  
Section 3.28 Investment Company Act
    15  
Section 3.29 No Misstatement of Material Fact
    15  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
    15  
Section 4.1 Organization; Authority; No Conflict
    15  
Section 4.2 Investment Representations
    16  
Section 4.3 Consents
    16  
Section 4.4 Litigation
    16  
Section 4.5 No Brokers
    16  
Section 4.6 No Other Operations
    16  
 
       
ARTICLE V COVENANTS
    16  
Section 5.1 Conduct of Business Prior to the Closing
    16  
Section 5.2 Company Forbearances
    17  
Section 5.3 Access
    20  

i 



--------------------------------------------------------------------------------



 



              Page  
Section 5.4 Proxy Statement
    20  
Section 5.5 Company Shareholders Meeting
    21  
Section 5.6 No Solicitation of Competing Proposal.
    21  
Section 5.7 Efforts
    23  
Section 5.8 Notification of Certain Matters
    24  
Section 5.9 Regulatory and Other Authorizations; Notices and Consents
    24  
Section 5.10 Appointment of Directors
    24  
Section 5.11 Termination of Company Stock Options; Employee Benefits
    25  
Section 5.12 Voting Agreement
    25  
Section 5.13 Financing
    25  
Section 5.14 Takeover Statutes
    25  
Section 5.15 Stock Exchange Listing
    26  
Section 5.16 Public Announcements
    26  
Section 5.17 Pre-Emptive Rights Offering
    26  
Section 5.18 Agreement Regarding Series B Preferred Stock
    26  
Section 5.19 Agreement Regarding Indebtedness Under Existing Loan Agreement
    26  
Section 5.20 Payment to Cover Purchaser’s Expenses
    27  
Section 5.21 Agreement Regarding Purchaser’s Assumption of Certain Liabilities
of the Company
    27  
 
       
ARTICLE VI CONDITIONS TO CLOSING
    27  
Section 6.1 Conditions to the Obligations of Purchaser
    27  
Section 6.2 Conditions to Obligations of the Company
    29  
 
       
ARTICLE VII TERMINATION AND AMENDMENT
    30  
Section 7.1 Termination
    30  
Section 7.2 Effect of Termination
    32  
 
       
ARTICLE VIII MISCELLANEOUS
    33  
Section 8.1 Other Definitions; Terms Generally
    33  
Section 8.2 Representations and Warranties
    35  
Section 8.3 Governing Law; Jurisdiction; Waiver of Jury Trial
    35  
Section 8.4 Successors and Assigns; Assignment; No Third Party Beneficiaries
    36  
Section 8.5 Entire Agreement
    36  
Section 8.6 Severability
    36  
Section 8.7 Amendment and Waiver
    37  
Section 8.8 Delays or Omissions
    37  
Section 8.9 Notices
    37  
Section 8.10 Expenses
    38  
Section 8.11 Titles and Subtitles
    38  
Section 8.12 Remedies
    39  
Section 8.13 Counterparts; Execution by Facsimile Signature
    39  

Exhibits
Exhibit A — Form of Fee Agreement Between Anchor BanCorp Wisconsin, Inc. and
Badger Capital, LLC
Exhibit B — Form of Registration Rights Agreement
Exhibit C — Form of Voting Agreement
Exhibit D — Form of Amendment to Articles of Incorporation

ii 



--------------------------------------------------------------------------------



 



Index of Principal Terms

         
2009 Form 10-K
    7  
Acquisition Transaction
    23  
Actions
    33  
Adjustment Factor
    2  
Affiliate
    33  
Agreement
    1  
Badger Capital
    1  
Badger Fee Agreement
    1  
Bank
    1  
Bankruptcy Law
    33  
Business Day
    33  
Change in Recommendation
    22  
Charter Amendment
    13  
Closing
    2  
Closing Date
    3  
Common Stock
    1  
Company
    1  
Company Contract
    9  
Company Disclosure Schedule
    3  
Company Employees
    11  
Company Intellectual Property
    33  
Company Preferred Stock
    33  
Company Recommendation
    20  
Company Regulatory Agreement
    9  
Company Representatives
    20  
Company Shareholders Meeting
    20  
Company Stock Options
    4  
control
    33  
controlled by
    33  
CRA
    8  
Custodian
    33  
Due Diligence Period
    2  
Encumbrance
    33  
Equity Commitments
    25  
ERISA
    11  
ERISA Affiliate
    12  
Exchange Act
    7  
Existing Loan Agreement
    34  
FDIC
    5  
Fee Agreement
    34  
FHLB
    5  
Financial Statements
    7  
GAAP
    34  
Governmental Entity
    6  
Hazardous Materials
    34  
HOLA
    4  
HSR Act
    6  
Intellectual Property
    34  
Law
    6  
Loans
    13  
Material Adverse Effect
    34  
Nasdaq
    6  
New Loan Agreement
    1  
Non-Performing Assets
    29  

iii 



--------------------------------------------------------------------------------



 



         
Notice of Superior Proposal
    22  
Offering Materials
    25  
Order
    6  
OTS
    6  
PBGC
    12  
Person
    34  
Plan
    11  
Pre-Closing Period
    16  
Pre-Emptive Rights Offering
    26  
Proxy Statement
    20  
Purchase Price
    2  
Purchased Stock
    2  
Purchaser
    1  
Purchaser Disclosure Schedule
    15  
Purchaser Expenses
    32  
Purchaser Organizational Documents
    28  
Purchaser Related Parties
    39  
Purchaser Representatives
    20  
Registration Rights Agreement
    5  
Regulation O
    13  
Requisite Regulatory Approvals
    28  
Requisite Shareholder Approvals
    13  
SEC
    6  
SEC Reports
    7  
Securities Act
    7  
Series B Preferred Stock
    4  
Significant Subsidiary
    35  
Specified Regulatory Agreement
    9  
Subsidiary
    35  
Superior Proposal
    23  
Takeover Statute
    14  
Tangible Common Shareholders’ Equity
    29  
Termination Fee
    32  
Third Quarter Form 10-Q
    2  
to the knowledge of the Company
    35  
Transaction Agreements
    5  
U.S. Treasury
    4  
under common control with
    33  
Unsolicited Company Proposal
    22  
Voting Agreement
    5  
Voting Debt
    4  
WBCL
    6  

iv 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of December 1,
2009 and is made by and between ANCHOR BANCORP WISCONSIN INC., a Wisconsin
corporation (the “Company”), and BADGER ANCHOR HOLDINGS, LLC, a Delaware limited
liability company (“Purchaser”).
R E C I T A L S:
     A. The Company is a savings and loan holding company that owns 100% of the
issued and outstanding capital stock of AnchorBank fsb, a federally chartered
savings bank with its main office located in Madison, Wisconsin (the “Bank”).
     B. Purchaser is a newly-formed investment entity established for the
specific purpose of entering into this Agreement and consummating the
transactions contemplated hereby.
     C. Purchaser is a manager-managed limited liability company and, as of the
date hereof, its sole manager is Badger Capital, LLC, an Illinois
manager-managed limited liability company (“Badger Capital”).
     D. The Company and Purchaser have entered into that certain Loan Agreement,
dated of even date herewith (the “New Loan Agreement”), whereby Purchaser has
agreed to provide the Company with a term loan in the aggregate principal amount
of $110 million, which loan will be evidenced by one or more promissory notes
that are convertible into shares of the Company’s common stock, par value $0.10
par value per share (the “Common Stock”).
     E. The Company and Badger Capital are entering into a fee agreement
simultaneous with the execution of this Agreement, in the form attached hereto
as Exhibit A (the “Badger Fee Agreement”), pursuant to which the Company has
agreed to pay Badger Capital for its services in connection with arranging and
structuring the investment contemplated by this Agreement and the loan
contemplated by the Loan Agreement a fee equal to the sum of: (a) 5.0% of the
sum of (i) the Purchase Price (as defined below), plus (ii) the principal amount
of the term loan extended by Purchaser to the Company pursuant to the New Loan
Agreement; and (b) 5.0% of the amount by which the outstanding indebtedness
under the Existing Loan Agreement (as defined below) is reduced and/or converted
to equity pursuant to the agreement referred to in Section 5.19.
     F. Subject to the terms and conditions set forth in this Agreement, the
Company has agreed to sell to Purchaser and Purchaser has agreed to purchase
from the Company, at least 116,666,667 shares but no more than 483,333,333
shares (with the exact amount to be determined by Purchaser in its sole
discretion) of the Common Stock.
     G. The parties hereto are entering into this Agreement to provide for the
purchase and sale of the Purchased Stock.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, conditions and agreements herein contained, the parties hereto hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



A G R E E M E N T:
ARTICLE I
AGREEMENT TO SELL AND PURCHASE COMMON STOCK
     Section 1.1 Sale and Purchase.
          (a) Subject to the terms and conditions hereof, the Company hereby
agrees to issue and sell to Purchaser, and Purchaser agrees to purchase from the
Company, at the Closing (as defined below), at least 116,666,667 shares but no
more than 483,333,333 shares of the Common Stock (with the exact amount to be
determined by Purchaser in its sole discretion), for a purchase price of $0.60
per share, or between $70,000,000 and $290,000,000 in the aggregate. The actual
number of shares of the Common Stock that Purchaser elects to purchase at the
Closing is referred to herein as the “Purchased Stock.” The product of the
number of shares of the Common Stock constituting the Purchased Stock and $0.60
is referred to herein as the “Purchase Price.”
          (b) In the event that, subsequent to the date of this Agreement but
prior to the Closing, the outstanding shares of Common Stock shall have been
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities through any reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
like changes in the Company’s capitalization, (i) the number of shares of Common
Stock constituting the Purchased Stock shall be multiplied by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately after, and the denominator of which shall be the number of such
shares outstanding immediately before, the occurrence of such event (the
“Adjustment Factor”), and the resulting number shall from and after the date of
such event be the number of shares of Common Stock constituting the Purchased
Stock, subject to further adjustment in accordance with this sentence, and
(ii) the purchase price per share of Purchased Stock shall be divided by the
Adjustment Factor, and the resulting number shall from and after the date of
such event be the purchase price per share of Purchased Stock, subject to
further adjustment in accordance with this sentence.
     Section 1.2 Additional Due Diligence Investigation. During the period
beginning on the date of this Agreement through and including fifth Business Day
following the date on which the Company files its Quarterly Report on Form 10-Q
for the quarter ended December 31, 2009 (the “Third Quarter Form 10-Q”), with
the SEC (the “Due Diligence Period”), the Company shall permit Purchaser to
conduct an additional pre-Closing comprehensive investigation, review and
analysis of the loan portfolio, books, records and facilities of the Company and
its Subsidiaries. Purchaser shall have the absolute right, in its sole
discretion, to terminate this Agreement by giving to the Company by 5:00 p.m.,
Central Standard Time, on the last day of the Due Diligence Period, written
notice of its election to terminate pursuant to this Section 1.2 if such
pre-Closing investigation, review and analysis discovers matters that are not
completely satisfactory to Purchaser in its sole discretion. Nothing in this
Section 1.2 shall limit in any respect any other right or basis that Purchaser
may then or thereafter have to terminate this Agreement by reason of any breach
hereof by the Company or any breach or inaccuracy of any of the representations
and warranties of the Company, or because of the failure of any of the
conditions set forth in Section 6.1.
ARTICLE II
CLOSING, DELIVERY AND PAYMENT
     Section 2.1 Closing. The closing (the “Closing”) of the sale and purchase
of the Purchased Stock under this Agreement shall take place on the second
Business Day after the satisfaction or waiver of the conditions set forth in
ARTICLE VI (other than those conditions which by their terms are to be

2



--------------------------------------------------------------------------------



 



satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at the Closing), at the offices of Barack Ferrazzano Kirschbaum &
Nagelberg LLP, 200 W. Madison Street, Suite 3900, Chicago, Illinois 60606, or at
such other time or place as the Company and Purchaser may mutually agree (such
date, the “Closing Date”). All right, title and interest in or to the Purchased
Stock and the Purchase Price shall be transferred from the Company to Purchaser
and from Purchaser to the Company, respectively, at the place of the Closing.
     Section 2.2 Closing Deliveries. (a) At the Closing, subject to the terms
and conditions hereof, the Company will deliver to Purchaser:
               (i) stock certificates evidencing the Purchased Stock, or
evidence of issuance of the Purchased Stock in book entry form, in either case
free and clear of any Encumbrances (as defined below) (other than those created
by Purchaser), registered in the name of Purchaser or one or more of its
nominees, in form reasonably satisfactory to Purchaser;
               (ii) a receipt for the Purchase Price; and
               (iii) the duly executed Transaction Agreements, certificates and
other documents required to be delivered pursuant to Section 6.1.
          (b) At the Closing, subject to the terms and conditions hereof,
Purchaser shall deliver
          to the Company:
               (i) the Purchase Price by wire transfer of immediately available
funds to an account designated by the Company at least two Business Days prior
to the Closing Date;
               (ii) a receipt for the Purchased Stock; and
               (iii) the duly executed Transaction Agreements, certificates and
other documents required to be delivered pursuant to Section 6.2.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     Except (i) as disclosed in the SEC Reports filed since December 31, 2008
and prior to the date of this Agreement (other than any such disclosures
(x) made solely in the exhibits and schedules thereto, documents incorporated by
reference therein, the “Risk Factors” sections thereof or in any section
relating to forward-looking statements or (y) included in such filings that are
cautionary, predictive or forward-looking in nature) or (ii) as disclosed in the
corresponding section of the disclosure schedule provided by the Company to
Purchaser on the date hereof (the “Company Disclosure Schedule”) (it being
agreed that, except as otherwise expressly provided in the Company Disclosure
Schedule, disclosure of any item in any section of the Company Disclosure
Schedule shall be deemed disclosure with respect to any other section to which
the relevance of such item is reasonably apparent on its face), the Company
represents and warrants to Purchaser as follows:
     Section 3.1 Organization, Good Standing and Qualification. Each of the
Company and its Subsidiaries: (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation; (b) has all requisite power and authority, corporate or otherwise, to
own, operate and lease its properties and to carry on its business as now being
conducted; and (c) is duly qualified as a foreign bank or corporation and in
good standing in all states in which it is doing business, except where it is
not required to qualify or where the failure to so qualify would not have a
Material

3



--------------------------------------------------------------------------------



 



Adverse Effect on the financial condition, results of operations or business of
the Company and its Subsidiaries taken as a whole. The Company has made payment
of all franchise and similar taxes in the State of Wisconsin, and in all of the
jurisdictions in which it is qualified to do business, and so far as such taxes
are due and payable at the date of this Agreement and not otherwise being
contested in good faith. The Company does not have any Subsidiaries other than
those set forth in Section 4.1 of the Company Disclosure Schedule. The Company
has made available to Purchaser true, complete and correct copies of its
articles of incorporation and by-laws and the articles of incorporation and
by-laws (or other equivalent organizational documents) of each Subsidiary of the
Company, in each case as amended to, and as in effect as of, the date of this
Agreement. The Company is a savings and loan holding company duly registered
under the Home Owners’ Loan Act, as amended (“HOLA”).
     Section 3.2 Capitalization.
          (a) The authorized capital stock of the Company consists of:
(a) 100,000,000 shares of Common Stock, of which, as of the date of this
Agreement, (i) 21,689,117 shares are issued and outstanding, (ii) 510,670 shares
are reserved for issuance upon exercise of options and other awards granted
under the Company’s stock option and incentive plans (the “Company Stock
Options”) and (iii) 7,399,103 are reserved for issuance upon exercise of the
warrant, dated January 30, 2009, held by the United States Department of the
Treasury (the “U.S. Treasury”); and (b) 5,000,000 shares of preferred stock,
$0.10 par value per share, of which, as of the date of this Agreement,
(i) 100,000 have been designated as Series A Preferred Stock, liquidation
preference $100.00 per share, none of which are issued and outstanding, and
(ii) 110,000 have been designated as Fixed Rate Cumulative Perpetual Preferred
Stock, Series B, liquidation preference $1,000.00 per share (“Series B Preferred
Stock”), all of which are issued and outstanding and held by the U.S. Treasury.
All of the outstanding shares of Common Stock and Series B Preferred Stock have
been duly authorized, are validly issued, fully paid and nonassessable and were
offered, sold and issued in compliance with all applicable federal and state
securities laws and without violating any contractual obligation or any other
preemptive or similar rights. Section 3.2(a) of the Company Disclosure Schedule
contains a list setting forth as of the date of this Agreement all outstanding
Company Stock Options, the names of the optionees, the date each such option was
granted, the number of shares subject to each such option, the expiration date
of each such option, any vesting schedule with respect to an option which is not
yet fully vested, and the price at which each such option may be exercised.
          (b) There are no outstanding bonds, debentures, notes, debt securities
or other indebtedness for borrowed money of the Company or any of its
Subsidiaries having the right to vote (or convertible into or exercisable or
exchangeable for securities having the right to vote) on any matters on which
the shareholders of the Company or any of its Subsidiaries may vote (“Voting
Debt”). Section 3.2(b) of the Company Disclosure Schedule sets forth a true and
complete list of all indebtedness for borrowed money (other than deposit
liabilities, advances and loans from the FHLB of Chicago and sales of securities
subject to repurchase, in each case incurred in the ordinary course of business
consistent with past practice) of the Company and its Subsidiaries with an
unpaid principal amount in excess of $1 million on the date of this Agreement.
          (c) Except as set forth in paragraph (a) above, there are no issued,
outstanding or authorized securities (including securities convertible into or
exercisable or exchangeable for shares of capital stock or other equity or
voting securities) of the Company and (except for (i) the issuance and sale of
the Purchased Stock contemplated by this Agreement, (ii) the agreement referred
to in Section 5.18 pursuant to which shares of Common Stock may be issued to the
U.S. Treasury, (iii) the agreement referred to in Section 5.19 pursuant to which
shares of Common Stock may be issued to the lenders that are a party to the
Existing Loan Agreement and (iv) the New Loan Agreement pursuant to which
promissory notes that are convertible into shares of Common Stock are to be
issued) there are no options,

4



--------------------------------------------------------------------------------



 



warrants, calls, rights (including “phantom” stock or stock appreciation
rights), commitments, agreements, arrangements or undertakings of any kind to
which the Company or any of its Subsidiaries is a party or by which any of them
is bound obligating the Company or any of its Subsidiaries to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other equity or voting securities of the Company or of any of its
Subsidiaries (or securities convertible into or exercisable or exchangeable for
shares of capital stock or other equity or voting securities) or obligating the
Company or any of its Subsidiaries to issue, grant, extend or enter into any
such option, warrant, call, right, commitment, agreement, arrangement or
undertaking. Except as set forth in the terms of the Company Preferred Stock as
in effect on the date hereof, there are no outstanding contractual obligations,
commitments, understandings or arrangements of the Company or any of its
Subsidiaries to repurchase, redeem or otherwise acquire or make any payment in
respect of any shares of capital stock or other equity or voting securities of
the Company or any of its Subsidiaries or other agreements or arrangements with
or among any securityholders of the Company or any of its Subsidiaries with
respect to securities of the Company or any of its Subsidiaries. Except as set
forth above, there are no agreements or arrangements pursuant to which the
Company is or could be required to register shares of Common Stock or other
securities of the Company or any of its Subsidiaries under the Securities Act.
     Section 3.3 Company Subsidiaries. The only direct or indirect Subsidiaries
of the Company are those listed in Section 3.3 of the Company Disclosure
Schedule. All of the capital stock of each of the Company’s Subsidiaries has
been duly authorized and validly issued, and is fully paid and nonassessable.
The Company owns directly or indirectly all of the issued and outstanding
capital stock of each of its Subsidiaries free and clear of all Encumbrances,
except for the security interest in the capital stock of the Bank granted to
U.S. Bank National Association and other participating financial institutions
pursuant to the Existing Loan Agreement. The deposits of the Bank are insured by
the Federal Deposit Insurance Corporation (the “FDIC”) to the fullest extent
permitted by law. The Bank is a member of the Federal Home Loan Bank (“FHLB”) of
Chicago.
     Section 3.4 Authority; No Conflict. (a) The Company has all requisite
corporate power and authority to execute and deliver this Agreement, the
Registration Rights Agreement between the Company and Purchaser, in
substantially the form attached as Exhibit B hereto (the “Registration Rights
Agreement”), the Voting Agreement in the form attached as Exhibit C hereto (the
“Voting Agreement” and, together with this Agreement and the Registration Rights
Agreement, the “Transaction Agreements”), and, subject to the receipt of the
Requisite Shareholder Approvals in the case of the approval of the Charter
Amendment and the issuance of the Purchased Stock pursuant to this Agreement, to
consummate the transactions contemplated hereby and thereby and to perform its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Agreements and the consummation of the transactions contemplated
hereby and thereby have been duly and validly approved by all necessary
corporate and shareholder action of the Company, subject to the receipt of the
Requisite Shareholder Approvals in the case of the approval of the Charter
Amendment and the issuance of the Purchased Stock pursuant to this Agreement,
upon conversion of the Series B Preferred Stock, upon conversion of all or a
portion of the amounts due and outstanding under the Existing Loan Agreement and
upon conversion of the convertible promissory notes to be issued pursuant to the
New Loan Agreement, and no other corporate or shareholder proceedings on the
part of the Company are necessary to approve this Agreement or the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby. This Agreement has been, and the other Transaction Agreements when
executed will be, duly and validly executed and delivered by the Company and
(assuming due authorization, execution and delivery by Purchaser) constitute (or
will constitute when executed and delivered) valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors’ rights
and remedies generally.

5



--------------------------------------------------------------------------------



 



          (b) The issuance and sale of the Purchased Stock pursuant to this
Agreement is not and will not be subject to any preemptive rights, rights of
first refusal, subscription or similar rights. The Purchased Stock, when issued
in accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and nonassessable, and upon delivery to Purchaser will be
free and clear of all Encumbrances (other than those created by Purchaser).
          (c) Neither the execution and delivery of the Transaction Agreements
by the Company nor the consummation by the Company of the transactions
contemplated thereby, nor compliance by the Company with any of the terms or
provisions thereof, will (i) subject to the receipt of the Requisite Shareholder
Approvals in the case of the approval of the Charter Amendment, violate any
provision of the articles of incorporation or by-laws of the Company or any of
the similar governing documents of any of its Subsidiaries or (ii) assuming that
the consents and approvals referred to in Section 3.5 are duly obtained,
(x) violate any statute, law, code, ordinance, rule or regulation of any
Governmental Entity (“Law”), or any judgment, order, writ, decision, settlement,
stipulation, decree or injunction (an “Order”) applicable to the Company or any
of its Subsidiaries or any of their respective properties or assets, or
(y) violate, conflict with, result in a breach of any provision of or the loss
of any benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination of or a right of termination or cancellation under, accelerate the
performance required by, or result in the creation of any Encumbrance upon any
of the respective properties or assets of the Company or any of its Subsidiaries
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, deed of trust, license, lease or other agreement, instrument or
obligation to which the Company or any of its Subsidiaries is a party, or by
which they or any of their respective properties or assets may be bound or
affected, except (in the case of clause (y) above) for such violations,
conflicts, breaches, defaults or other events which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     Section 3.5 Consents. Except for (i) the filing of applications and
notices, as applicable, with the Office of Thrift Supervision (the “OTS”) under
HOLA and the approval of such applications and notices, (ii) approval of the
listing of the Purchased Stock on the Nasdaq Stock Market (“Nasdaq”), (iii) the
filing with the Securities and Exchange Commission (the “SEC”) of a proxy
statement in definitive form relating to the meeting of the shareholders of the
Company to be held to vote on, among other things, the Charter Amendment and the
issuance of the Purchased Stock, (iv) the filing of the restated articles of
incorporation of the Company, reflecting the Charter Amendment, with the
Wisconsin Department of Financial Institutions pursuant to the Wisconsin
Business Corporation Law (the “WBCL”), (v) the approval of the Charter Amendment
and the issuance of the Purchased Stock by the Requisite Shareholder Approvals,
(vi) any notices or filings under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”) and the expiration or termination of any
applicable waiting periods thereunder, (vii) consent from the lenders under the
Existing Loan Agreement of the issuance and sale of the Purchased Stock and
(viii) the consents and approvals of third parties which are not Governmental
Entities, the failure of which to be obtained would not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect, no
consents or approvals of, or filings or registrations with, any court,
administrative agency or commission or other federal, state, local governmental
authority or instrumentality or self-regulatory organization (each, a
“Governmental Entity”) or with any other third party are necessary in connection
with (A) the execution and delivery by the Company of the Transaction Agreements
and (B) the consummation by the Company of the transactions contemplated by the
Transaction Agreements and the performance by the Company of its obligations
under the Transaction Agreements. As of the date of this Agreement, the Company
does not know of any reason why the approvals and authorizations required by
Section 6.1(d)(i) should not be obtained..
     Section 3.6 SEC Documents. (a) The Company has filed with the SEC and made
available to Purchaser (through the SEC’s Electronic Data Gathering Analysis and
Retrieval System or otherwise)

6



--------------------------------------------------------------------------------



 



all forms, reports, schedules, registration statements and other documents
required to be filed by the Company with the SEC since January 1, 2006
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein, the “SEC Reports”). As of their
respective dates of filing with the SEC (or, if amended or superseded by a
subsequent filing prior to the date hereof, as of the date of such subsequent
filing), the SEC Reports complied in all material respects with the requirements
of the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, and the rules and regulations of the SEC thereunder applicable to such
SEC Reports, and none of the SEC Reports when filed (or, if amended or
superseded by a subsequent filing prior to the date hereof, as of the date of
such subsequent filing) contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and there are no outstanding comments from the SEC with
respect to any of the SEC Reports. None of the Company’s Subsidiaries is
required to file periodic reports with the SEC pursuant to Section 13 or 15(d)
of the Exchange Act.
          (b) Since January 1, 2006, (i) neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company or any of its
Subsidiaries has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any of its Subsidiaries or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any of its Subsidiaries has engaged in questionable accounting or
auditing practices, other than routine recommendations made in letters from the
Company’s independent public accountants to the Company’s management, true and
complete copies of which letters have been made available to Purchaser and
(ii) no attorney representing the Company or any of its Subsidiaries, whether or
not employed by the Company or any of its Subsidiaries, has reported evidence of
a material violation of securities laws, breach of fiduciary duty or similar
violation by the Company or any of its officers, directors, employees or agents
to the Board of Directors of the Company or any committee thereof or to any
director or officer of the Company.
     Section 3.7 Financial Statements; Absence of Undisclosed Liabilities.
(a) The consolidated financial statements of the Company (including any related
notes thereto) included in the SEC Reports (the “Financial Statements”) are true
and correct in all material respects, are in accordance with the books of
account and records of the Company and have been prepared in accordance with
GAAP, or applicable banking rules and regulations, as the case may be, applied
on a basis consistent with prior periods, and fairly and accurately present the
consolidated financial condition of the Company and its Subsidiaries and its and
their respective assets, liabilities, shareholders’ equity and results of
operations as of such date. The Financial Statements contain and reflect
provisions for taxes, reserves and other liabilities of the Company and each of
its Subsidiaries in accordance with GAAP or applicable banking rules and
regulations, as the case may be.
          (b) Except as disclosed in Section 3.8, and except for (i) those
liabilities that are fully reflected or reserved for in the Financial Statements
of the Company included in its Annual Report on Form 10-K for the year ended
March 31, 2009, as filed with the SEC on June 29, 2009 (the “2009 Form 10-K”),
(ii) liabilities incurred since March 31, 2009 in the ordinary course of
business consistent with past practice and (iii) liabilities that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, neither the Company nor any of its Subsidiaries has incurred any
liability of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether due or to become due), other than pursuant to the
Transaction Agreements or the transactions contemplated thereby.

7



--------------------------------------------------------------------------------



 



     Section 3.8 No Material Adverse Changes. Except as described on Section 3.8
of the Company Disclosure Schedule, since March 31, 2009, (i) no event, change
or circumstance has occurred which, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect and (ii) neither
the Company nor any of its Subsidiaries has taken any action or entered into any
transaction, and no event has occurred, that would have required Purchaser’s
consent pursuant to Section 5.2 if such action had been taken, transaction had
been entered into or event had occurred, in each case, after the date of this
Agreement.
     Section 3.9 Title to Properties and Assets. (a) The Company and its
Subsidiaries have good and marketable fee title to all real property, and good
and marketable title to all other property and assets reflected in the latest
balance sheet included as part of the Financial Statements or purported to have
been acquired by the Company or its Subsidiaries subsequent to such date, except
(i) real property and other assets acquired and/or being acquired from debtors
in full or partial satisfaction of obligations owed to the Company or its
Subsidiaries, as the case may be, (ii) property or other assets leased by the
Company or its Subsidiaries, and (iii) property and assets sold or otherwise
disposed of subsequent to the date of such balance sheet. Except for properties
and other assets acquired and/or being acquired from debtors in full or partial
satisfaction of obligations owed to the Company or any Subsidiary and properties
or other assets leased by the Company or any Subsidiary, and except as disclosed
in the Financial Statements, all material property and assets of any kind (real
or personal, tangible or intangible) of the Company and each of its Subsidiaries
are free from any Encumbrances, except Encumbrances for current Taxes not yet
due and payable and other standard exceptions commonly found in title policies
in the jurisdiction where such real property is located, and such Encumbrances
and imperfections of title, if any, as do not materially detract from the value
of the properties and do not materially interfere with the present or proposed
use of such properties.
          (b) Except as reflected in the Financial Statements, none of the
assets or property the value of which is reflected in the latest balance sheet
that is included as part of the Financial Statements is held by the Company or
any of its Subsidiaries as lessee under any lease, or as conditional vendee
under any conditional sales contract or other title retention agreement. The
Company and each of its Subsidiaries enjoy peaceful and undisturbed possession
under all of the material leases under which they are operating, all of which
permit the customary operations of the Company and each of its Subsidiaries.
None of the Company or any of its Subsidiaries in default and, to the Company’s
knowledge, no event has occurred which with the passage of time or the giving of
notice, or both, would reasonably be expected to constitute a default under any
such lease, except for any default or potential default which would not
reasonably be expected to have a Material Adverse Effect.
     Section 3.10 Compliance with Law. (a) Except as listed on Schedule 3.10 of
the Company Disclosure Schedule, each of the Company and its Subsidiaries is and
will continue to be in material compliance with all applicable statutes,
regulations and orders of, and all applicable material restrictions imposed by,
all Governmental Entities in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliance as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (b) The Company and each of its Subsidiaries is in compliance in all
material respects with the applicable provisions of the Community Reinvestment
Act of 1977 and the regulations promulgated thereunder (collectively, “CRA”).
The Bank has received CRA ratings of “satisfactory” in its most recently
completed exam.
     Section 3.11 Agreements with Regulatory Agencies. Other than the Order to
Cease and Desist, dated June 26, 2009, entered into by the Company and the Bank
with the OTS (the “Specified

8



--------------------------------------------------------------------------------



 



Regulatory Agreement”), neither the Company nor any of its Subsidiaries is
subject to any cease-and-desist or other order or directive (other than those
generally applicable to businesses such as the business of the Company or any of
its Subsidiaries) issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is a recipient of any extraordinary
supervisory letter from, or has adopted any board resolutions at the request of
(each, whether or not described above or set forth in the Company Disclosure
Schedule, a “Company Regulatory Agreement”), any Governmental Entity that
currently restricts or by its terms will in the future restrict the conduct of
its business or relates to its capital adequacy, its credit or risk management
policies, its dividend policies, its management or its business, nor has the
Company or any of its Subsidiaries been advised by any Governmental Entity that
it is considering issuing or requesting the Company or any Subsidiary to enter
into or become bound by any Company Regulatory Agreement.
     Section 3.12 Pending Litigation. Except as listed on Section 3.12 of the
Company Disclosure Schedule, there are no actions, suits, proceedings or written
agreements pending, or, to the knowledge of the Company, threatened, against the
Company or any of its Subsidiaries at law or in equity or before or by any
federal, state, municipal, or other governmental department, commission, board,
or other administrative agency. To the best knowledge of the Company, nothing
disclosed on Section 3.12 of the Company Disclosure Schedule would, if adversely
determined, be reasonably expected to have a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole; and none of the Company nor any
of its Subsidiaries is in default with respect to any material order, writ,
injunction, or decree of, or any written agreement with, any court, commission,
board or agency.
     Section 3.13 Certain Contracts. (a) Neither the Company nor any of its
Subsidiaries is a party to or is bound by any contract, arrangement, commitment
or understanding (whether written or oral): (i) which is a material contract (as
defined in Item 601(b)(10) of Regulation S-K of the SEC) to be performed in
whole or in part after the date of this Agreement; (ii) which limits the freedom
of the Company or any of its Subsidiaries to compete in any line of business, in
any geographic area or with any Person, or which requires referrals of business
or requires the Company or any of its Subsidiaries to make available investment
or business opportunities to any Person on a priority or exclusive basis;
(iii) which relates to the incurrence of indebtedness with an unpaid principal
amount in excess of $1 million (other than deposit liabilities, advances and
loans from the FHLB of Chicago and sales of securities subject to repurchase, in
each case incurred in the ordinary course of business consistent with past
practice) by the Company or any of its Subsidiaries, including any sale and
leaseback transactions, capitalized leases and other similar financing
transactions; (iv) which limits the payment of dividends by the Company or the
Bank; or (v) for a joint venture, partnership, or similar agreement for a
business venture involving a sharing of profits or expenses. Each contract,
arrangement, commitment or understanding of the type described in this
Section 3.13(a), whether or not publicly disclosed in the SEC Reports described
in clause (i) of the introductory paragraph of this ARTICLE III or set forth in
Section 3.13(a) of the Company Disclosure Schedule, is referred to herein as a
“Company Contract.” The Company has made available all contracts which involved
payments by the Company or any of its Subsidiaries during the year ended
March 31, 2009 of more than $1 million or which would reasonably be expected to
involve payments during the year ended March 31, 2010 of more than $1 million,
other than any such contract that is terminable at will on 60 days or less
notice without payment of a penalty and other than any contract entered into on
or after the date hereof that is permitted under the provisions of Section 5.2.
          (b) (i) Each Company Contract is valid and binding on the Company or
its applicable Subsidiary and is in full force and effect, and, to the knowledge
of the Company, is valid and binding on the other parties thereto, (ii) the
Company and each of its Subsidiaries and, to the knowledge of the Company, each
of the other parties thereto, has in all material respects performed all
obligations required to be performed by it to date under each Company Contract,
and (iii) no event or condition exists which

9



--------------------------------------------------------------------------------



 



constitutes or, after notice or lapse of time or both, would constitute a
material breach or default on the part of the Company or any of its Subsidiaries
or, to the knowledge of the Company, any other party thereto, under any such
Company Contract, except, in each case, where such invalidity, failure to be
binding, failure to so perform or breach or default, individually or in the
aggregate, would not have or reasonably be expected to have a Material Adverse
Effect.
     Section 3.14 Insurance. The Company and its Subsidiaries are insured with
reputable and financially sound insurers against such risks and in such amounts
as is sufficient to comply with applicable Law, is consistent with industry
practice and which the management of the Company reasonably has determined to be
prudent. Section 3.14 of the Company Disclosure Schedule contains a true and
complete list and summary description (including name of insurer, agent,
coverage and expiration date) of all insurance policies in force on the date
hereof that are material to the business and assets of the Company and its
Subsidiaries. The Company and its Subsidiaries are in material compliance with
such insurance policies and are not in default under any of the material terms
thereof. Neither the Company nor any Subsidiary thereof has taken any action or
failed to take any action which, with notice or the lapse of time, or both,
would constitute such a default. None of the execution and delivery of the
Transaction Agreements, the performance by the Company of its obligations
thereunder or the consummation of the transactions contemplated thereby will
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the cancellation of or
non-compliance with any provisions of, such policies (including any change of
control provisions thereof), except for such defaults or other events which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such policy is outstanding and in full force and
effect and except for policies insuring against potential liabilities of
officers, directors and employees of the Company and its Subsidiaries, the
Company or the relevant Subsidiary thereof is the sole beneficiary of such
policies. No written notice of cancellation or termination has been received
with respect to any such policy. All premiums and other payments due under any
such policy have been paid, and all claims thereunder have been filed in due and
timely fashion.
     Section 3.15 Tax Matters. Each of the Company and its Subsidiaries has
filed and will continue to file all tax returns required to be filed by it and
has paid and will pay all income taxes payable by it which have become due
pursuant to such tax returns and all other taxes and assessments payable by it
which have become due, other than those not yet delinquent and except for those
contested in good faith and for which adequate reserves have been established.
Each of the Company and its Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of the management of Borrower) for the
payment of, all federal and state income taxes applicable for all prior fiscal
years and for the current fiscal year to the date hereof. The Company has no
knowledge of any audit, assessment or other proposed action or inquiry of the
Internal Revenue Service or any other taxing authority with respect to any tax
liability of the Company or any of its Subsidiaries.
     Section 3.16 Hazardous Materials. Neither the Company nor any of its
Subsidiaries is in material violation of any applicable statute, regulation,
ordinance or policy of any governmental entity relating to the ecology, human
health, safety or the environment and, to the Company’s knowledge, no Hazardous
Material is located on any real property owned or leased by the Company or any
of its Subsidiaries or has been discharged from or to, or penetrated into, any
real property (or surface or subsurface rivers or streams crossing or adjoining
any real property) owned or leased by the Company or any of its Subsidiaries or
the aquifer underlying any real property owned or leased by the Company or any
of its Subsidiaries.
     Section 3.17 Intellectual Property. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) the Company and/or each of its Subsidiaries owns, or is licensed or
otherwise possesses sufficient rights to use such rights as it has in and

10



--------------------------------------------------------------------------------



 



to all the Company Intellectual Property; (b) the use of the Company
Intellectual Property by the Company and its Subsidiaries does not constitute an
infringement or misappropriation of any valid third party Intellectual Property
right in existence as of the date hereof; (iv) except for allegations that have
since been resolved, neither the Company nor any of its Subsidiaries has
received any written notice from any Person alleging that the use of any of the
Company Intellectual Property or the operation of the Company’s or its
Subsidiaries’ businesses infringes, dilutes (in the case of trademarks), or
otherwise violates the Intellectual Property of such Person.
     Section 3.18 Employee Matters. Except as set forth in Section 3.18 of the
Company Disclosure Schedule, there are no material controversies pending or, to
the knowledge of the Company, threatened between the Company or any of its
Subsidiaries and any current or former employees of the Company or any of its
Subsidiaries. There has been no “mass layoff” or “plant closing” as defined by
the Worker Adjustment Retraining Notification Act or similar state or local
“plant closing” Law with respect to the Company or any of its Subsidiaries since
January 1, 2006. Since January 1, 2006, neither the Company nor any of its
Subsidiaries has experienced any employee strikes, work stoppages, slowdowns or
lockouts. There is no material unfair labor practice complaint against the
Company or any of its Subsidiaries pending or, to the knowledge of the Company,
threatened before any Governmental Entity, and no pending or, to the knowledge
of the Company, threatened arbitration arising out of any collective bargaining
agreement.
     Section 3.19 Employee Benefit Plans. (a) Section 3.19(a) of the Company
Disclosure Schedule contains a true and complete list of each material Plan. For
purposes of this Agreement, the term “Plan” shall mean any “employee benefit
plan”(within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), including multiemployer plans within
the meaning of ERISA Section 3(37)), stock purchase, stock option, severance,
employment, loan, change-in-control, fringe benefit, collective bargaining,
bonus, incentive, deferred compensation and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA (including any funding mechanism therefore now in effect or required in
the future as a result of the transactions contemplated by this Agreement or
otherwise), whether formal or informal, oral or written, legally binding or not,
under which any current or former employee, officer, director, consultant or
independent contractor of the Company or any of its Subsidiaries (“Company
Employees”) has any present or future right to benefits or under which the
Company or any of its Subsidiaries has any present or future material liability.
          (b) With respect to each Plan, the Company has made available to
Purchaser a current, accurate and complete copy (or, to the extent no such copy
exists, an accurate description) thereof and, to the extent applicable: (i) any
related trust agreement or other funding instrument; (ii) the most recent
determination letter, if applicable; (iii) any summary plan description and
other written communications by the Company or any of its Subsidiaries to
Company Employees concerning the extent of the benefits provided under a Plan;
and (iv) a summary of any proposed amendments or changes anticipated to be made
to the Plans at any time within the twelve months immediately following the date
hereof.
          (c) (i) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Plan has been
established and administered in accordance with its terms, and in compliance
with the applicable provisions of ERISA, the Code and other applicable laws,
rules and regulations; (ii) each Plan which is intended to be qualified within
the meaning of Section 401(a) of the Code is so qualified and has received a
favorable determination letter as to its qualification, and to the knowledge of
the Company, nothing has occurred, whether by action or failure to act, that
would reasonably be expected to cause the loss of such qualification; (iii) no
event has occurred and no condition exists that would subject the Company or any
of its Subsidiaries, either directly or by reason of

11



--------------------------------------------------------------------------------



 



their affiliation with any “ERISA Affiliate” (defined as any organization which
is a member of a controlled group of organizations within the meaning of
Sections 414(b), (c), (m) or (o) of the Code), to any material tax, fine, lien,
penalty or other liability imposed by ERISA, the Code or other applicable laws,
rules and regulations; (iv) for each Plan with respect to which a Form 5500 has
been filed, no material change has occurred with respect to the matters covered
by the most recent Form since the date thereof, (v) no “reportable event”(as
such term is defined in Section 4043 of ERISA), “prohibited transaction”(as such
term is defined in Section 406 of ERISA and Section 4975 of the Code) or
“accumulated funding deficiency”(as such term is defined in Section 302 of ERISA
and Section 412 of the Code (whether or not waived)) has occurred with respect
to any Plan; (vi) except as set forth in Section 3.19(c)(vi) of the Company
Disclosure Schedule, no Plan provides post-employment welfare (including health,
medical or life insurance) benefits and neither the Company nor any of its
Subsidiaries have any obligation to provide any such post-employment welfare
benefits now or in the future, other than as required by Section 4980B of the
Code; (vii) there is no present intention that any Plan be materially amended,
suspended or terminated, or otherwise modified to adversely change benefits (or
the levels thereof) under any Plan at any time within the twelve months
immediately following the date hereof; and (viii) neither the Company nor any
ERISA Affiliate has engaged in, or is a successor or parent corporation to an
entity that has engaged in, a transaction described in Sections 4069 or 4212(c)
of ERISA.
          (d) None of the Plans is a “single employer plan” (within the meaning
of Section 3(41) of ERISA) nor a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and none of the Company, its Subsidiaries or any
ERISA Affiliate has at any time sponsored or contributed to, or has or had any
material liability with respect to a single employer plan or a multiemployer
plan that remains unsatisfied.
          (e) With respect to any Plan: (i) no Actions (other than routine
claims for benefits in the ordinary course of business consistent with past
practice) are pending or, to the knowledge of the Company, threatened; (ii) to
the knowledge of the Company, no facts or circumstances exist that would
reasonably be expected to give rise to any such Actions; (iii) no written or
oral communication has been received from the Pension Benefit Guaranty
Corporation (the “PBGC”) in respect of any Plan subject to Title IV of ERISA
concerning the funded status of any such plan or any transfer of assets and
liabilities from any such plan in connection with the transactions contemplated
herein; and (iv) no administrative investigation, audit or other administrative
proceeding by the Department of Labor, the PBGC, the Internal Revenue Service or
other Governmental Entities are pending or in progress or, to the knowledge of
the Company, threatened (excluding any routine requests for information from the
PBGC).
          (f) No Plan exists that would result in the payment to any present or
former Company Employee of any money or other property or accelerate or provide
any other rights or benefits to any present or former Company Employee as a
result of the transactions contemplated by this Agreement. There is no Plan
that, individually or collectively, could give, or has given, rise to the
payment of any amount that would reasonably be expected to be subject to excise
tax under Section 4999 of the Code.
     Section 3.20 Board Approval; Requisite Shareholder Approvals. (a) The Board
of Directors of the Company, by resolutions duly adopted by unanimous vote of
the entire Board of Directors at a meeting duly called and held, has
(i) approved this Agreement, the other Transaction Agreements, the Pre-Emptive
Rights Offering, the issuance and sale of the Purchased Stock as provided
herein, the issuance of the Purchased Stock, the issuance of shares of Common
Stock upon conversion of the Series B Preferred Stock currently held by the U.S.
Treasury, the issuance of shares of Common Stock upon conversion of all or a
portion of the amounts due and outstanding under the Existing Loan Agreement,
the issuance of shares of Common Stock upon conversion of the convertible
promissory notes

12



--------------------------------------------------------------------------------



 



to be issued pursuant to the New Loan Agreement, the amendment to the articles
of incorporation of the Company in the form attached as Exhibit D hereto (the
“Charter Amendment”) and the other transactions contemplated hereby and by the
other Transaction Agreements, and determined that such agreements, such
amendment and such transactions are fair to and in the best interests of the
Company and its shareholders and declared such agreements, such amendment and
such transactions to be advisable and (ii) recommended that the shareholders of
the Company approve the issuance of the Purchased Stock, upon conversion of the
Series B Preferred Stock, upon conversion of all or a portion of the amounts due
and outstanding under the Existing Loan Agreement and upon conversion of the
convertible promissory notes to be issued pursuant to the New Loan Agreement and
adopt the Charter Amendment and directed that such matters be submitted for
consideration by the shareholders of the Company at the Company Shareholders
Meeting.
          (b) The affirmative vote of (i) the holders of a majority of the
outstanding shares of Common Stock to adopt the Charter Amendment and (ii) the
holders of a majority of the shares of Common Stock having voting power and
present in person or represented by proxy and voting at a meeting at which the
holders of a majority of the outstanding Common Stock are present or represented
by proxy to approve (w) the issuance of the Purchased Stock pursuant to this
Agreement, (x) the issuance of shares of Common Stock upon conversion of the
Series B Preferred Stock currently held by the U.S. Treasury, (y) the issuance
of shares of Common Stock upon conversion of all or a portion of the amounts due
and outstanding under the Existing Loan Agreement and (z) the issuance of shares
of Common Stock upon conversion of the convertible promissory notes to be issued
pursuant to the New Loan Agreement (together, the “Requisite Shareholder
Approvals”) are the only votes of the holders of any class or series of capital
stock of the Company necessary to approve the transactions contemplated by this
Agreement and the other Transaction Agreements, or to approve the related
transactions that are conditions to Purchaser’s obligation to purchase the
Purchased Stock at the Closing, as set forth in Section 6.1(k) and
Section 6.1(l).
     Section 3.21 Opinion of Financial Advisor. The Company has received the
opinion of Stifel, Nicolaus & Co., Inc., dated as of the date of this Agreement,
to the effect that, as of such date, the consideration to be paid to the Company
in connection with the issuance and sale of the Purchased Stock is fair, from a
financial point of view, to the holders of Common Stock.
     Section 3.22 Broker’s Fees. Except for fees payable to Badger Capital
pursuant to the Badger Fee Agreement, neither the Company nor any Subsidiary
thereof nor any of their respective officers or directors has employed any
broker or finder or incurred any liability for any broker’s fees, commissions or
finder’s fees in connection with any of the transactions contemplated by this
Agreement. True, correct and complete copies of all agreements with Badger
Capital pertaining to broker’s fees, commissions or finder’s fees in connection
with any of the transactions contemplated by this Agreement have previously been
made available to Purchaser.
     Section 3.23 Loan Matters. (a) (i) Section 3.23 of the Company Disclosure
Schedule sets forth a list of all extensions of credit (including commitments to
extend credit) (“Loans”) by the Company and its Subsidiaries to any directors,
executive officers and principal shareholders (as such terms are defined in
Regulation O (“Regulation O”) of the Federal Reserve Board (12 C.F.R. Part 215))
of the Company or any of its Subsidiaries; (ii) there are no employee, officer,
director or other affiliate Loans on which the borrower is paying a rate other
than that reflected in the note or the relevant credit agreement or on which the
borrower is paying a rate which was below market at the time the Loan was made;
and (iii) all such Loans are and were made in compliance in all material
respects with all applicable Law.
          (b) All reserves for loan losses shown on the financial statements of
the Company included in the 2009 Form 10-K and in the Forms 10-Q for the periods
ended June 30, 2009 and

13



--------------------------------------------------------------------------------



 



September 30, 2009 have been calculated in accordance with prudent and customary
banking practices and are adequate in all material respects to reflect all known
and reasonably anticipated risk of losses inherent in the Loans of the Company
and its Subsidiaries. To the knowledge of the Company, no fact exists which
would be reasonably likely to require a future material increase in the
provision for loan losses reflected in such financial statements in accordance
with GAAP. The Bank does not have any Loan exceeding its legal lending limit or
any Loan with an unpaid principal amount or unfunded commitment in excess of
$500,000 which is, or in accordance with applicable regulatory requirements
should be, classified as sub-standard, doubtful or a loss, except as set forth
in Section 3.23(b) of the Company Disclosure Schedule.
          (c) None of the material agreements pursuant to which the Company or
any of its Subsidiaries has sold Loans or pools of Loans or participations in
Loans or pools of Loans contains any continuing obligation to repurchase such
Loans or interests therein solely on account of a payment default by the obligor
on any such Loan, other than (i) customary repurchase obligations pursuant to
standard agreements with Fannie Mae or Freddie Mac and (ii) customary repurchase
obligations on account of an early payment default.
     Section 3.24 Transactions with Affiliates. Except (i) for Loans by the
Company or any of its Subsidiaries to any directors, executive officers and
principal shareholders pursuant to Regulation O and set forth in Section 3.24 of
the Company Disclosure Schedule, and (ii) for any arrangement, contract,
agreement or transaction which involves aggregate per annum payments by the
Company and its Subsidiaries of less than $120,000, there are no contracts or
other agreements between the Company or any of its Subsidiaries, on the one
hand, and any of its Affiliates (other than the Company or any of its
Subsidiaries) or any officer, director or employee of any such Affiliate, on the
other hand.
     Section 3.25 Controls and Procedures. The Company: (i) has implemented and
maintains disclosure controls and procedures (as defined in Rule 13a-15(e) of
the Exchange Act) to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the chief executive officer and the
chief financial officer of the Company by others within those entities; and
(ii) has disclosed, based on its most recent evaluation prior to the date
hereof, to the Company’s independent registered accounting firm and the audit
committee of the Board of Directors (A) any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (B) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.
     Section 3.26 Valid Offering. Assuming the accuracy of the representations
and warranties of Purchaser contained in Section 4.2, the offer, sale and
issuance by the Company of the Purchased Stock to Purchaser will be exempt from
the registration requirements of the Securities Act and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state or other local securities laws.
     Section 3.27 Takeover Statutes; No Rights Plan. The Board of Directors has
taken or will take all necessary action to ensure that the transactions
contemplated by this Agreement will be deemed approved by the Board of Directors
for the purposes of Section 180.1143 of the Wisconsin Business Corporation Law.
No other takeover, anti-takeover, “fair price,” “moratorium,” “control share
acquisition” or other similar Law (including Section 180.1143 of the Wisconsin
Business Corporation Law, a “Takeover Statute”) or any anti-takeover provision
in the Company’s articles of incorporation or bylaws is applicable to the
transactions contemplated by the Transaction Agreements or the Voting

14



--------------------------------------------------------------------------------



 



Agreement or the transactions contemplated thereby. The Company does not have
any shareholder rights plan in effect.
     Section 3.28 Investment Company Act. None of the Company or any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 3.29 No Misstatement of Material Fact. No information, exhibit,
report or document furnished by the Company to Purchaser in connection with the
negotiation or execution of the Transaction Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading when taken as a whole,
all as of the date when furnished to the Company.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Except as disclosed in the corresponding section of the disclosure schedule
provided by Purchaser to the Company on the date hereof (the “Purchaser
Disclosure Schedule”) (it being agreed that disclosure of any item in any
section of Purchaser Disclosure Schedule shall be deemed disclosure with respect
to any other section to which the relevance of such item is reasonably apparent
on its face), Purchaser hereby represents and warrants to the Company as
follows:
     Section 4.1 Organization; Authority; No Conflict. Purchaser is a limited
liability company validly existing and in good standing under the Laws of the
State of Delaware. Purchaser has all requisite power and authority to execute
and deliver this Agreement and the Registration Rights Agreement, to consummate
the transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Registration Rights Agreement by Purchaser and the consummation by Purchaser of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of Purchaser. This Agreement has been (and the
Registration Rights Agreement, when executed, will be) duly and validly executed
and delivered by Purchaser and (assuming due authorization, execution and
delivery by the Company) constitute (or, in the case of the Registration Rights
Agreement, will constitute when executed and delivered) legal, valid and binding
obligations of Purchaser, enforceable against it in accordance with their terms,
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency,
reorganization, moratorium, or other similar laws relating to creditors’ rights
and remedies generally. Neither the execution and delivery of this Agreement or
the Registration Rights Agreement by Purchaser nor the consummation by Purchaser
of the transactions contemplated hereby or thereby, nor compliance by Purchaser
with any of the terms or provisions hereof or thereof, will: (i) violate any
provision of the limited liability company agreement or similar governing
documents of Purchaser; or (ii) assuming that the consents and approvals
referred to in Section 4.3 are duly obtained, (x) violate any Law or Order
applicable to Purchaser or any of its properties or assets, or (y) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Encumbrance upon any of the respective properties
or assets of Purchaser under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, deed of trust, license, lease or other
agreement, instrument or obligation to which Purchaser is a party, or by which
it or any of its properties or assets may be bound or affected, except (in the
case of clause (ii) above) for such violations, conflicts, breaches, defaults or
other events which would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on Purchaser’s ability to

15



--------------------------------------------------------------------------------



 



consummate the transactions contemplated by this Agreement or the Registration
Rights Agreement or to perform its obligations hereunder or thereunder.
     Section 4.2 Investment Representations. Purchaser acknowledges (on its own
behalf and on behalf of its members), that the Purchased Stock has not been
registered under the Securities Act or under any state or local securities laws.
Purchaser: (i) is an “accredited investor” within the meaning of Regulation D,
Rule 501(a), promulgated by the SEC; and (ii) acknowledges that the Purchased
Stock acquired by it must be held indefinitely unless the distribution thereof
is subsequently registered under the Securities Act or unless an exemption from
the registration requirements of the Securities Act is available.
     Section 4.3 Consents. Except as set forth in Section 3.5 of the Company
Disclosure Schedule and for (i) the filing of applications and notices, as
applicable, with the OTS under HOLA and the Wisconsin Department of Financial
Institutions and the approval of such applications and notices, (ii) any notices
or filings under the HSR Act and the expiration or termination of any applicable
waiting periods thereunder, (iii) filings required as a result of facts or
circumstances solely attributable to the Company, its Subsidiaries, a direct or
indirect change of control thereof or the operation of their businesses, and
(iv) the consents and approvals of third parties which are not Governmental
Entities, the failure of which to be obtained would not be reasonably expected
to have, individually or in the aggregate, a material adverse effect on
Purchaser’s ability to consummate the transactions contemplated by this
Agreement or the Registration Rights Agreement or to perform its obligations
hereunder or thereunder, no consents or approvals of, or filings or
registrations by, Purchaser or Badger Capital with any Governmental Entity or
with any other third party are necessary in connection with (A) the execution
and delivery by Purchaser of this Agreement or the Registration Rights Agreement
and (B) the consummation by Purchaser of the transactions contemplated hereby
and thereby.
     Section 4.4 Litigation. There is no Action pending or, to Purchaser’s
knowledge, threatened against Purchaser or Badger Capital which would reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the ability of Purchaser to perform its obligations under this Agreement and
to consummate the transactions contemplated hereby and thereby.
     Section 4.5 No Brokers. As of the date of this Agreement, Purchaser has not
employed any broker or finder, or incurred any liability for any brokerage or
finders’ fees or any similar fees or commissions, in connection with the
transactions contemplated by this Agreement and the other Transaction Agreements
in the event that the Closing does not occur.
     Section 4.6 No Other Operations. Purchaser has not conducted any business
and has no assets, liabilities or obligations of any nature other than those
incident to its formation and pursuant to this Agreement, the other Transaction
Agreements and the Equity Commitments and the transactions contemplated hereby
and thereby.
ARTICLE V
COVENANTS
     Section 5.1 Conduct of Business Prior to the Closing. Except as otherwise
expressly contemplated or permitted by the terms of this Agreement, as set forth
in Section 5.1 of the Company Disclosure Schedule, as required by applicable Law
or with the prior written consent of Purchaser, during the period from the date
of this Agreement to the Closing Date (the “Pre-Closing Period”), the Company
shall, and shall cause each of its Subsidiaries to, (a) conduct its business in
the ordinary course consistent with past practice, (b) use reasonable best
efforts to preserve intact its current business organizations and its rights and
Permits issued by Governmental Entities, keep available the services of its
current officers and key employees and preserve its relationships with
customers, suppliers, Governmental Entities and

16



--------------------------------------------------------------------------------



 



others having business dealings with it to the end that its goodwill and ongoing
businesses shall be unimpaired and (c) not take any action that would reasonably
be expected to materially adversely affect or materially delay the receipt of
any approvals of any Governmental Entity required to consummate the transactions
contemplated hereby or by the other Transaction Agreements or materially
adversely affect or materially delay the consummation of the transactions
contemplated hereby or by the other Transaction Agreements.
     Section 5.2 Company Forbearances. Except as otherwise expressly
contemplated or permitted by the terms of this Agreement, as set forth in
Section 5.2 of the Company Disclosure Schedule or with the prior written consent
of Purchaser, during the Pre-Closing Period, the Company shall not, and shall
not permit any of its Subsidiaries to:
          (a) (i) adjust, split, combine or reclassify any of its capital stock;
(ii) set any record or payment dates for the payment of any dividends or
distributions on its capital stock or make, declare or pay any dividend or make
any other distribution on, or directly or indirectly redeem, purchase or
otherwise acquire, any shares of its capital stock or any securities or
obligations convertible into or exercisable or exchangeable for any shares of
its capital stock or stock appreciation rights or grant any Person any right to
acquire any shares of its capital stock, other than (A) regular quarterly or
monthly cash dividends on the Company Preferred Stock as required by the terms
thereof in effect as of the date hereof and with record and payment dates
consistent with past practice; (B) dividends paid by any of the Subsidiaries of
the Company so long as such dividends are only paid to the Company or any of its
other wholly-owned Subsidiaries; and (C) dividends by the Company at a rate not
in excess of $0.01 per share per quarter; or (iii) issue or commit to issue any
additional shares of capital stock (except upon the exercise of Company Stock
Options and restricted stock unit grants outstanding as of the date hereof and
disclosed in Section 3.2(a) of the Company Disclosure Schedule, pursuant to the
Pre-Emptive Rights Offering (as defined below), upon conversion of all or a
portion of the indebtedness under the Existing Loan Agreement into shares of
Common Stock or upon conversion of the Series B Preferred Stock in accordance
with its terms), Voting Debt or any securities convertible into or exercisable
or exchangeable for, or any rights, warrants or options to acquire, any
additional shares of capital stock or Voting Debt;
          (b) enter into any new line of business or change its lending,
investment, risk and asset-liability management and other material banking or
operating policies in any material respect, except as required by Law or by
policies imposed by a Governmental Entity;
          (c) other than (i) in the ordinary course of business consistent with
past practice, or (ii) as expressly required by the terms of any contracts or
agreements in force at the date of this Agreement and set forth in
Section 5.2(c) of the Company Disclosure Schedule or (iii) for the sales of the
branches of the Bank listed in Section 5.2(c) of the Company Disclosure
Schedule, sell, lease, transfer, mortgage, encumber or otherwise dispose of any
of its assets or properties to any Person (other than to a wholly-owned
Subsidiary of the Company and other than disposals of obsolete equipment),
provided that any sales of Loans and/or other real estate owned permitted on the
basis that they are effected in the ordinary course of business consistent with
past practice shall only be permitted if (x) in the case of sales of Loans, such
sales are made on a non-recourse basis and at a sale price no less than 100% of
the principal amount of such Loans (plus accrued but unpaid interest thereon)
and (y) in the case of sales of other real estate owned, such sales are made on
a non-recourse basis and at a sale price no less than 100% of the net book value
of such other real estate owned;
          (d) make any acquisition of or investment in any other Person, by
purchase or other acquisition of stock or other equity interests (other than in
a fiduciary capacity in the ordinary course of business consistent with past
practice), by merger, consolidation, asset purchase or other business
combination, or by formation of any joint venture, partnership or other business
organization or by

17



--------------------------------------------------------------------------------



 



contributions to capital; or make any purchases or other acquisitions of any
debt securities, property or assets in or from any Person other than a
wholly-owned Subsidiary of the Company, except for: (i) foreclosures and other
similar acquisitions in connection with debts previously contracted in the
ordinary course of business consistent with past practice; (ii) purchases of
U.S. government and U.S. government agency securities which are investment grade
rated and have a final maturity of five years or less; and (iii) transactions
that, together with all other such transactions, are not material to the
Company, in each case, in the ordinary course of business consistent with past
practice;
          (e) other than as set forth in Section 5.2(e) of the Company
Disclosure Schedule, enter into, renew, extend or terminate any lease, license,
contract or other agreement or arrangement, other than Loans made in accordance
with paragraph (i) below or the incurrence of indebtedness for borrowed money in
accordance with paragraph (j) below, that calls for aggregate annual payments of
$100,000 or more, or make any material change in or waive any material provision
of any of such leases, licenses, contracts or other agreements or arrangements,
other than renewals of such leases, licenses, contracts or other agreements or
arrangements for a term of one year or less without material changes to the
terms thereof; provided that the Company may engage an investment banking firm
to provide a fairness opinion to its Board of Directors relating to the
Pre-Emptive Rights Offering, the issuance and sale of the Purchased Stock and
the other transactions contemplated by this Agreement for an amount not to
exceed $350,000.
          (f) (i) hire any new employee who is deemed to be an “executive
officer” of the Company or the Bank (as determined under Regulation O), or
promote a current employee to an executive officer position if such employee is
not currently an executive officer of the Company or the Bank; (ii) increase the
compensation or benefits of any Company Employee (except for increases in salary
or wages of Company Employees in the ordinary course of business consistent with
past practice, provided that no such increase shall result in an annual
adjustment of more than 3% of the aggregate base salary and wages payable by the
Company and its Subsidiaries during 2009); (iii) except as required by Law,
grant any severance or termination pay to any Company Employee except pursuant
to the terms of any Plan in effect on the date of this Agreement and which was
made available to Purchaser prior to the date of this Agreement and disclosed in
Section 3.19(a) of the Company Disclosure Schedule; (iv) loan or advance any
money or other property to any Company Employee other than in the ordinary
course of business consistent with past practice; (v) establish, adopt, enter
into, amend or terminate, or grant (other than in the ordinary course of
business consistent with past practice) any waiver or consent under any Plan or
any plan, agreement, program, policy, trust, fund or other arrangement that
would be a Plan if it were in existence as of the date of this Agreement; or
(vi) grant any equity or equity-based awards (including Company Stock Options
and restricted stock units);
          (g) make or authorize any capital expenditures in excess of (A)
$250,000 per project or related series of projects or (B) $500,000 in the
aggregate;
          (h) except (i) as required by Law, (ii) for the sales of the branches
of the Bank listed in Section 5.2(c) of the Company Disclosure Schedule and
(iii) the conversion of the Bank’s Hudson loan production office to a
full-service branch, make application for the opening, relocation or closing of
any, or open, relocate or close any, branch office, loan production or servicing
facility;
          (i) except for Loans or commitments for Loans that have previously
been approved by the Company prior to the date of this Agreement: (i) make or
acquire any Loan or issue a commitment (or renew or extend an existing
commitment) for any Loan other than Loans and commitments made or Loans acquired
in each case in the ordinary course of business consistent with past practice
which have a principal balance not in excess of $500,000 without submitting to
Purchaser, to be received by Purchaser at least three Business Days prior to
taking such action, a copy of the applicable Loan write up packet

18



--------------------------------------------------------------------------------



 



containing the same information submitted to the Company’s Board of Directors or
the applicable authorizing or reviewing body for such Loans in connection with
obtaining approval for such action and obtaining Purchaser’s written consent to
make or acquire such Loan; (ii) renew any Loan that has an internal loan
classification rating of seven or better for a period longer than 364 days,
provided that such renewal does not increase the principal balance of such Loan;
(iii) renew any Loan that has an internal loan classification rating worse than
seven for a period longer than 180 days, provided that such renewal does not
increase the principal balance of such Loan; (iv) take any action that would
result in any discretionary releases of collateral or guarantees; provided,
however, that the Company may accept a deed lieu of foreclosure in with respect
to a Loan that has a principal balance not in excess of $500,000; or
(v) restructure any Loan or commitment for any Loan with a principal balance in
excess of the respective amounts set forth in clause (i) above; notwithstanding
the foregoing clause (i) above, if the Company sends a copy of the applicable
Loan write up packet to Purchaser at least three Business Days prior to making
or acquiring any Loan or issuing a commitment and Purchaser does not respond to
the Company prior to the time that the Company intends to take such action, then
Purchaser shall be deemed to consent to the Company’s of such action;
          (j) (i) incur any indebtedness for borrowed money, other than deposit
liabilities entered into in the ordinary course of business consistent with past
practice; (ii) guarantee, endorse or assume responsibility for the obligations
of any Person other than any wholly-owned Subsidiary of the Company (other than
the endorsement of checks and other negotiable instruments in the normal process
of collection); or (iii) redeem, repurchase, prepay, defease, or cancel, or
modify in any material respect the terms of, indebtedness for borrowed money,
other than (x) deposit liabilities in the ordinary course of business consistent
with past practice, (y) in accordance with the terms of the applicable
instrument as in effect on the date hereof or (z) indebtedness outstanding under
the Existing Loan Agreement in accordance with Section 5.19;
          (k) other than as set forth in Section 5.2(k) of the Company
Disclosure Schedule, settle any Action involving monetary damages or other
payments in excess of $100,000, agree or consent to the issuance of any Order
restricting or otherwise affecting its business or operations, or release or
dismiss any material claim against any other Person;
          (l) amend its articles of incorporation, bylaws or similar governing
documents, or enter into a plan of consolidation, merger, share exchange,
reorganization or complete or partial liquidation with any Person (other than
consolidations, mergers or reorganizations solely among wholly-owned
Subsidiaries of the Company), or a letter of intent or agreement in principle
with respect thereto;
          (m) except as required by Law, materially change its investment
securities portfolio policy, or the manner in which the portfolio is classified
or reported;
          (n) except as required by Law, make any material changes in its
policies and practices with respect to: (i) underwriting, pricing, originating,
acquiring, selling, servicing, or buying or selling rights to service Loans; or
(ii) its hedging practices and policies;
          (o) make any changes in its accounting methods or method of Tax
accounting, practices or policies, except as may be required under Law or GAAP,
in each case following consultation with the Company’s independent public
accountants;
          (p) enter into any securitizations of any Loans or create any special
purpose funding or variable interest entity other than in the ordinary course of
business consistent with past practice;

19



--------------------------------------------------------------------------------



 



          (q) other than as set forth in Section 5.2(q) of the Company
Disclosure Schedule, introduce any material new products or services, any
material marketing campaigns or any material new sales compensation or incentive
programs or arrangements;
          (r) except as required by Law, make or change any Tax election, file
any amended Tax Returns, settle or compromise any material Tax liability of the
Company or any of its Subsidiaries, agree to an extension or waiver of the
statute of limitations with respect to the assessment or determination of Taxes
of the Company or any of its Subsidiaries, enter into any closing agreement with
respect to any Tax or surrender any right to claim a Tax refund; or
          (s) agree to, or make any commitment to, take any of the actions
prohibited by this Section 5.2.
     Section 5.3 Access. (a) During the Pre-Closing Period, the Company shall,
and shall cause its Subsidiaries, and its and its Subsidiaries’ officers,
directors, employees, accountants and other agents and representatives
(collectively, the “Company Representatives”) to: (i) afford the directors,
officers, employees, partners, members, advisors, agents, and representatives of
Purchaser (collectively, the “Purchaser Representatives”), reasonable access
during normal business hours to its properties, offices, branches and other
facilities, to the Company Representatives and to all books and records of the
Company and its Subsidiaries; (ii) furnish Purchaser with a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of any federal, state or local
securities, banking, mortgage lending, real estate or consumer finance or
protection Law (other than reports or documents which the Company is not
permitted to disclose under applicable Law) and all financial, operating and
other data and information as Purchaser may from time to time reasonably
request; and (iii) afford Purchaser the opportunity to discuss the Company’s
affairs, finances and accounts with the Company’s officers on a regular basis.
          (b) No investigation by either of the parties or their respective
Representatives shall constitute a waiver of or otherwise affect the
representations, warranties, covenants or agreements of the other party set
forth herein.
     Section 5.4 Proxy Statement.
          (a) As promptly as reasonably practicable following the date of this
Agreement, the Company shall prepare and shall cause to be filed with the SEC a
proxy statement (together with any amendments thereof or supplements thereto,
the “Proxy Statement”) relating to the meeting of the Company’s shareholders to
be held to consider, among other things, (i) the approval of the Charter
Amendment and (ii) the approval of this Agreement, the issuance of the Purchased
Stock, the issuance of shares of Common Stock upon conversion of the Series B
Preferred Stock currently held by the U.S. Treasury, the issuance of shares of
Common Stock upon conversion of all or a portion of the amounts due and
outstanding under the Existing Loan Agreement and the issuance of shares of
Common Stock upon conversion of the convertible promissory notes issued pursuant
to the New Loan Agreement (the “Company Shareholders Meeting”). The Company
shall include in the Proxy Statement the recommendation of the Board of
Directors of the Company in favor of approval of the foregoing matters (the
“Company Recommendation”), except that the Company shall not be obligated to so
include the Company Recommendation if the Company has effected a Change in
Recommendation in accordance with Section 5.6. None of the information with
respect to the Company or its subsidiaries to be included in the Proxy Statement
will, at the time of the mailing of the Proxy Statement or any amendments or
supplements thereto, and at the time of the Company Shareholders Meeting,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

20



--------------------------------------------------------------------------------



 



The Proxy Statement will comply as to form in all material respects with the
provisions of the Exchange Act and the rules and regulations promulgated
thereunder.
          (b) None of the information with respect to Purchaser or its
Affiliates to be included in the Proxy Statement will, at the time of the
mailing of the Proxy Statement or any amendments or supplements thereto, and at
the time of the Company Shareholders Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
          (c) The Company and Purchaser shall cooperate and consult with each
other in the preparation of the Proxy Statement. The Company shall cooperate and
provide Purchaser with a reasonable opportunity to review and comment on the
draft of the Proxy Statement (including each amendment or supplement thereto)
prior to filing with the SEC. Without limiting the generality of the foregoing,
Purchaser will furnish to the Company the information relating to it required by
the Exchange Act and the rules and regulations promulgated thereunder to be set
forth in the Proxy Statement. Each of the Company and Purchaser shall promptly:
(i) notify the other of the receipt of any comments from the SEC with respect to
the Proxy Statement and of any request by the SEC for amendments of, or
supplements to, the Proxy Statement; and (ii) provide the other with copies of
all filings made with the SEC and correspondence between it and the SEC with
respect to the Proxy Statement. Each of the Company and Purchaser shall use its
reasonable best efforts to respond to and resolve all comments from the SEC with
respect to the Proxy Statement as promptly as practicable.
          (d) The Company shall mail, as promptly as practicable after filing,
the definitive Proxy Statement to the holders of Common Stock as of the record
date established for the Company Shareholders Meeting. If, at any time prior to
the Closing, any event or circumstance relating to the Company or Purchaser, or
any of their respective Affiliates, officers or directors, should be discovered
by the Company or Purchaser, respectively, which, pursuant to the Exchange Act
and the rules and regulations promulgated thereunder should be set forth in an
amendment or a supplement to the Proxy Statement, such party shall promptly
inform the other. Each of Purchaser and the Company agrees to correct any
information provided by it for use in the Proxy Statement which shall have
become false or misleading in any material respect.
     Section 5.5 Company Shareholders Meeting. The Company shall, as promptly as
reasonably practicable following the date of this Agreement, establish a record
date for, duly call, give notice of, convene and hold the Company Shareholders
Meeting. At such Company Shareholders Meeting, the Company shall make the
Company Recommendation to its shareholders, and the Company shall use all
reasonable best efforts to solicit from its shareholders proxies in favor of the
approval of the proposals described in the Proxy Statement; provided, however,
that the Company shall not be obligated to recommend to its shareholders the
approval of the proposals set forth in the Proxy Statement or solicit proxies in
favor of such approval to the extent that the Board of Directors of the Company
has duly made a Change in Recommendation in accordance with Section 5.6.
     Section 5.6 No Solicitation of Competing Proposal.
          (a) From and after the date of this Agreement until the earlier of the
Closing and the date, if any, on which this Agreement is terminated pursuant to
Section 7.1, the Company agrees that neither it nor any of its Subsidiaries
shall, and that it shall direct and use its reasonable best efforts to cause the
Company Representatives not to, directly or indirectly, solicit, initiate or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any Person (other than Purchaser or an Affiliate
thereof) relating to any Acquisition Transaction or a potential Acquisition
Transaction involving the

21



--------------------------------------------------------------------------------



 



Company or any Company Subsidiary. Notwithstanding the foregoing, the Company
may provide information at the request of, or enter into negotiations with, a
third party with respect to an Acquisition Transaction that was not directly or
indirectly, after the date hereof, made, encouraged, facilitated, solicited,
initiated or assisted by the Company, any Company Subsidiary or any of their
respective directors, officers, employees, professional or financial advisors,
representatives, agents or Affiliates (an “Unsolicited Company Proposal”), but
only to the extent that the Board of Directors of the Company determines, in
good faith, that the exercise of its fiduciary duties to the Company’s
shareholders under applicable law, as advised by its counsel, requires it to
take such action, and provided that the Company may not, in any event, provide
to such third party any information which it has not provided to Purchaser. The
Company shall promptly notify Purchaser orally, confirmed in writing, in the
event it receives any such inquiry or proposal and shall provide reasonable
detail of all relevant facts relating to such inquiries. Without limiting the
foregoing, it is understood that any violation of the foregoing restrictions by
any Subsidiary of the Company or any Company Representative shall be deemed to
be a breach of this Section 5.6 by the Company.
          (b) Except as provided in Section 5.6 of the Company Disclosure
Schedule, the Company shall, and shall cause each of its Subsidiaries to, and
shall direct and use its reasonable best efforts to cause each of the Company
Representatives to, immediately cease any existing solicitations, discussions or
negotiations with any Person with respect to a potential Acquisition
Transaction.
          (c) Notwithstanding the limitations set forth in Section 5.6(a) and
(b), if after the date of this Agreement the Company receives an Unsolicited
Company Proposal which did not result from or arise in connection with a breach
of Section 5.6(a) or (b) and which: (i) constitutes a Superior Proposal (as
defined below); or (ii) which the Board of Directors of the Company determines
in good faith, after consultation with the Company’s outside legal and financial
advisors, could reasonably be expected to result, after the taking of any of the
actions referred to in either of clause (x) or (y) below, in a Superior
Proposal, the Company may take the following actions: (x) furnish nonpublic
information with respect to the Company and its Subsidiaries to the third party
making such Unsolicited Company Proposal, if, and only if, prior to so
furnishing such information, the Company and such third party enter into a
confidentiality agreement and (y) engage in discussions or negotiations with the
third party with respect to the Unsolicited Company Proposal; provided, however,
that as promptly as reasonably practicable following the Company taking such
actions as described in clauses (x) or (y) above, the Company shall provide
written notice to Purchaser of such Superior Proposal or the determination of
the Board of Directors of the Company as provided for in clause (ii) above, as
applicable.
          (d) Neither the Board of Directors of the Company nor any committee
thereof shall withdraw, qualify or modify the Company Recommendation in a manner
adverse to Purchaser, or publicly propose to do so, or take any other action or
make any other public statement in connection with the Company Shareholders
Meeting or otherwise which is inconsistent with the Company Recommendation (any
of the foregoing, a “Change in Recommendation”) or approve or recommend or
publicly propose to approve or recommend, any other Acquisition Transaction.
Notwithstanding the foregoing and the limitations set forth in Section 5.6(a)
and (b), if, prior to receipt of the Requisite Shareholder Approvals, the Board
of Directors of the Company determines in good faith, after consultation with
the Company’s outside legal and financial advisors, that failure to so withdraw,
qualify or modify the Company Recommendation would be reasonably likely to
constitute a breach by the Board of Directors of the Company of its fiduciary
duties under applicable Law, the Board of Directors of the Company may effect a
Change in Recommendation; provided, however, that if such Change in
Recommendation is the result of a Superior Proposal, the Company shall have
first: (i) provided five Business Days’ prior written notice (such notice, a
“Notice of Superior Proposal”) to Purchaser that it is prepared to effect a
Change in Recommendation in response to a Superior Proposal and specifying the
reasons therefor, including the terms and conditions of the Superior Proposal
that is the basis of the

22



--------------------------------------------------------------------------------



 



proposed Change in Recommendation, and the identity of the Person making the
proposal; (ii) provided to Purchaser all non-public information delivered or
made available to the Person making any Superior Proposal in connection with
such Superior Proposal that was not previously delivered or made available to
Purchaser; (iii) provided to Purchaser copies of documents relating the Superior
Proposal provided to the Company by the Person making the proposal, including
the letter or other document containing such person’s proposal and the terms and
conditions thererof; and (iv) during such five Business Day period, if requested
by Purchaser, engaged in, and caused its financial and legal advisors to engage
in, good faith negotiations with Purchaser to amend this Agreement.
          (e) Notwithstanding the limitations set forth in Section 5.6(a) and
(b), if the Board of Directors of the Company has effected a Change in
Recommendation in compliance with the requirements of Section 5.6(d), then the
Board of Directors of the Company may, prior to the date on which the condition
set forth in Section 6.1(j) is satisfied and concurrently with such Change in
Recommendation, cause the Company to enter into a binding written agreement with
respect to such Superior Proposal and terminate this Agreement in accordance
with Section 7.1(g); provided, however, that the Company shall not terminate
this Agreement pursuant to this Section 5.6(e), and any purported termination
pursuant to this Section 5.6(e) shall be void and of no force or effect, unless
prior to or concurrently with such termination the Company pays the Termination
Fee payable pursuant to Section 7.2(c).
          (f) As used in this Agreement, “Acquisition Transaction” shall mean:
(i) a merger, reorganization, share exchange, consolidation, business
combination, recapitalization, dissolution, liquidation, or similar transaction
involving the Company or any of its Significant Subsidiaries; (ii) the issuance
by the Company or any of its Significant Subsidiaries of securities representing
20% or more of its outstanding voting securities (including upon the conversion,
exercise or exchange of securities convertible into or exercisable or
exchangeable for such voting securities); or (iii) the acquisition in any
manner, directly or indirectly, of (x) 20% or more of the outstanding voting
securities of the Company or any of its Significant Subsidiaries (including
through the acquisition of securities convertible into or exercisable or
exchangeable for such voting securities), (y) 20% or more of the consolidated
total assets of the Company and its Subsidiaries, taken as a whole or (z) one or
more businesses or divisions that constitute 20% or more of the revenues or net
income of the Company and its Subsidiaries, taken as a whole.
          (g) As used in this agreement, “Superior Proposal” shall mean a bona
fide written Unsolicited Company Proposal (not solicited or initiated in
violation of Section 5.6(a) or (b)) that relates to a potential Acquisition
Transaction that is determined in good faith by the Board of Directors of the
Company, after consultation with the Company’s legal and financial advisors, is
on terms that are more favorable to the shareholders of the Company than the
transactions contemplated by this Agreement and has a reasonable prospect of
being consummated in accordance with its terms
     Section 5.7 Efforts. (a) Subject to the terms and conditions of this
Agreement, each of the Company and Purchaser shall, and the Company shall cause
its Subsidiaries to, use their reasonable best efforts: (i) to take, or cause to
be taken, all actions necessary, proper or advisable to consummate the
transactions contemplated by this Agreement and the other Transaction
Agreements; and (ii) to obtain (and to cooperate with the other party to obtain)
any consent, authorization, confirmation, determination, order or approval of,
or any exemption by, any Governmental Entity and any other third party which is
required to be obtained by the Company, any of its Subsidiaries or Purchaser,
Badger Capital or any of the investors listed in Section 6.1(d)(ii) of Purchaser
Disclosure Schedule in connection with the transactions contemplated by this
Agreement and the other Transaction Agreements; provided, however, that
Purchaser shall not be required to take any action pursuant to the foregoing
sentence if the taking of such action or the obtaining of such consents,
authorizations, orders, approvals or exemptions is

23



--------------------------------------------------------------------------------



 



reasonably likely to result in a condition or restriction having an effect of
the type referred to in the last sentence of Section 6.1(d)(i).
          (b) Subject to the terms and conditions of this Agreement (including
the proviso in Section 5.7(a)), each of the Company and Purchaser agrees to use
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable to consummate and
make effective, as soon as practicable after the date of this Agreement, the
transactions contemplated hereby and by the other Transaction Agreements.
     Section 5.8 Notification of Certain Matters. (a) During the Pre-Closing
Period, the Company shall give prompt notice to Purchaser of the occurrence or
non-occurrence of any event known to the Company the occurrence or
non-occurrence of which would reasonably be expected to cause the condition in
Section 6.1(a) not to be satisfied; provided, however, that the delivery of any
notice pursuant to this Section 5.8(a) shall not cure any breach of any
representation or warranty requiring disclosure of such matter prior to the date
of this Agreement or otherwise limit or affect the remedies available hereunder
to Purchaser.
          (b) During the Pre-Closing Period, Purchaser shall give prompt notice
to the Company of the occurrence or non-occurrence of any event known to
Purchaser the occurrence or non-occurrence of which would reasonably be expected
to cause the condition in Section 6.2(a) not to be satisfied; provided, however,
that the delivery of any notice pursuant to this Section 5.8(b) shall not cure
any breach of any representation or warranty requiring disclosure of such matter
prior to the date of this Agreement or otherwise limit or affect the remedies
available hereunder to the Company.
     Section 5.9 Regulatory and Other Authorizations; Notices and Consents.
(a) Subject to the other provisions of this Agreement (including the proviso in
Section 5.7(a)), the parties hereto shall cooperate with each other and use
reasonable best efforts to promptly prepare and file all necessary
documentation, to effect all applications, notices, petitions and filings, to
obtain as promptly as practicable all permits, consents, approvals and
authorizations of all third parties and Governmental Entities which are
necessary or advisable to consummate the transactions contemplated by this
Agreement and by the other Transaction Agreements and to comply with the terms
and conditions of all such permits, consents, approvals and authorizations of
all such third parties and Governmental Entities.
          (b) Each of the parties hereto shall, upon request, furnish each other
with all information concerning themselves, their Subsidiaries, directors,
officers and shareholders or other equity holders (to the extent applicable) and
such other matters as may be reasonably necessary or advisable in connection
with any statement, filing, notice or application made by or on behalf of the
Company, any of its Subsidiaries or Purchaser to any Governmental Entity in
connection with the transactions contemplated by this Agreement.
          (c) The parties hereto shall promptly advise each other upon receiving
any communication from any Governmental Entity whose consent or approval is
required for consummation of the transactions contemplated by this Agreement
which causes such party to believe that there is a reasonable likelihood that
any Requisite Regulatory Approval will not be obtained or that the receipt of
any such approval will be materially delayed or conditioned.
     Section 5.10 Appointment of Directors. Prior to the Closing and effective
as of the Closing, the Company shall: (i) take all necessary action to cause the
Board of Directors of each of the Company and the Bank to be comprised of seven
directors (or, in the case of the Board of Directors of the Bank, such other
number specified by Purchaser) specified by Purchaser (subject to applicable
stock exchange requirements) and two of the current directors of the Company and
the Bank that are selected by

24



--------------------------------------------------------------------------------



 



Purchaser in its sole discretion; (ii) take any necessary action to arrange for
the resignation of those current directors of the Company and the Bank that are
not selected by Purchaser to serve on the Boards of Directors following the
Closing; and (iii) take any necessary action to amend its bylaws to authorize
the foregoing change in the size and composition of the Boards of Directors.
     Section 5.11 Termination of Company Stock Options; Employee Benefits.
(a) Prior to the Closing and effective as of the Closing, the Company shall take
all necessary action to ensure that all Company Stock Options shall terminate,
without any liability to Purchaser, the Company or any of its Subsidiaries on or
after the Closing.
          (b) From and after the Closing, Purchaser will cause the Company and
its Subsidiaries to honor, in accordance with their terms, all existing
employment, severance, retention and bonus agreements between the Company or any
of its Subsidiaries and any officer, director or employee of the Company or any
of its Subsidiaries that are employment agreements or agreements entered into
pursuant to the Plans described in Section 3.19(a) of the Company Disclosure
Schedule.
     Section 5.12 Voting Agreement. Concurrently with the execution and delivery
of this Agreement, the Company shall deliver to Purchaser the Voting Agreement,
signed by all directors of the Company and the Bank who are holders of Common
Stock. The Company agrees that as promptly as practicable after the date hereof
it shall give stop transfer instructions to the transfer agent for the Common
Stock with respect to shares of Common Stock held by the shareholders party to
the Voting Agreement.
     Section 5.13 Financing. Prior to the Closing, the Company shall, and shall
cause its Subsidiaries to, and shall use its reasonable best efforts to cause
the Company Representatives to, provide all cooperation reasonably requested by
Purchaser in connection with obtaining equity commitments from Persons that will
either be investing in Purchaser or will be acquiring Purchased Stock from the
Company pursuant to this Agreement (the “Equity Commitments”), including (i)
participation in a reasonable number of meetings, presentations and due
diligence sessions, (ii) assisting with the preparation of materials for
offering documents, private placement memoranda and similar documents required
in connection with obtaining the Additional Equity Commitments (collectively,
“Offering Materials”) and (iii) providing any interim financial information
provided to management of the Company and its Subsidiaries in the ordinary
course of business. Purchaser and Badger Capital shall use their reasonable best
efforts to cause the Persons who are or become party to Equity Commitments to
comply with the terms thereof in order to consummate the purchase of the
Purchased Stock prior to the date specified in Section 7.1(c) (including by
taking reasonable enforcement action to cause such Persons providing such Equity
Commitments to fund the amounts contemplated thereby in accordance with the
terms thereof). Notwithstanding anything to the contrary in the foregoing, the
Company acknowledges and understands that the Equity Commitments will be made
subject to the satisfaction of all conditions precedent to Purchaser’s
obligations under this Agreement set forth in Section 6.1 and that Purchaser
shall in no event be obligated to enforce the Equity Commitments if such
conditions precedent are not completely satisfied.
     Section 5.14 Takeover Statutes. The parties shall use their respective
reasonable best efforts: (i) to take all action necessary so that no Takeover
Statute is or becomes applicable to the issuance and sale of the Purchased Stock
to Purchaser or any of the other transactions contemplated by this Agreement,
the other Transaction Agreements or the Voting Agreement; and (ii) if any such
Takeover Statute is or becomes applicable to any of the foregoing, to take all
action necessary so that the issuance and sale of the Purchased Stock to
Purchaser or any of the other transactions contemplated by this Agreement, the
other Transaction Agreements and the Voting Agreement may be consummated as
promptly as practicable on the terms contemplated by this Agreement, the other
Transaction Agreements and the Voting Agreement and otherwise to minimize the
effect of such Takeover Statute on the issuance and sale

25



--------------------------------------------------------------------------------



 



of the Purchased Stock to Purchaser and the other transactions contemplated by
this Agreement, the other Transaction Agreements and the Voting Agreement.
     Section 5.15 Stock Exchange Listing. The Company shall use its reasonable
best efforts to cause the Purchased Stock and the shares of Common Stock to be
acquired upon conversion of the convertible promissory notes to be issued
pursuant to the New Loan Agreement to be approved for listing on Nasdaq, subject
to official notice of issuance, prior to the Closing.
     Section 5.16 Public Announcements. Purchaser and the Company shall consult
with each other before issuing any press release or making any other public
statement with respect to the transactions contemplated by this Agreement and
the other Transaction Agreements, and shall not issue any such press release or
make any such other public statement without the other party’s prior consent,
provided that the Company may, without the consent of Purchaser (but after prior
consultation, to the extent practicable in the circumstances) make such public
disclosures as may be required upon the advice of outside counsel by applicable
Law or the rules and regulations of Nasdaq. The parties agree that the initial
press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof. In addition, the Company and its Subsidiaries shall in
accordance with Law (a) consult with Purchaser regarding communications with
customers, shareholders and employees related to the transactions contemplated
hereby, (b) provide Purchaser with shareholder lists of the Company and
(c) allow and facilitate contact by Purchaser with shareholders of the Company.
     Section 5.17 Pre-Emptive Rights Offering. Prior to the Closing, the Company
shall be permitted to conduct a pre-emptive rights offering (the “Pre-Emptive
Rights Offering”) to its shareholders existing as of the date of this Agreement
of no more than 166,666,667 shares of Common Stock at a price per share equal to
no less than $0.60 per share. The Pre-Emptive Rights Offering, if any, shall be
consummated prior to or simultaneous with the Closing of the sale and purchase
of the Purchased Stock under this Agreement.
     Section 5.18 Agreement Regarding Series B Preferred Stock. The Company
shall use its best efforts to negotiate and enter into a definitive agreement
with the U.S. Treasury providing for the exchange or the redemption, on terms
and conditions that are completely satisfactory to Purchaser, in its sole
discretion, of all 110,000 shares of Series B Preferred Stock and the warrant
issued to the U.S. Treasury. The Company shall consult with Purchaser prior to
commencing negotiations with the U.S. Treasury regarding the exchange or
redemption of the Series B Preferred Stock. In addition, the Company shall keep
Purchaser apprised of the status of discussions with the U.S. Treasury and
consult with and regularly seek the input of Purchaser regarding the terms of
any definitive agreement with the U.S. Treasury, and the Company shall not enter
into a definitive agreement unless it first obtains a written confirmation from
Purchaser that the terms and conditions thereof are acceptable to Purchaser.
     Section 5.19 Agreement Regarding Indebtedness Under Existing Loan
Agreement. The Company shall use its best efforts to negotiate and enter into a
definitive agreement with U.S. Bank National Association providing for the
retirement by the Company of all of its currently outstanding indebtedness under
the Existing Loan Agreement at a settlement amount and on other terms and
conditions that are completely satisfactory to Purchaser, in its sole
discretion. The Company shall consult with Purchaser prior to commencing
negotiations with U.S. Bank National Association regarding the retirement by the
Company of its outstanding indebtedness under the Existing Loan Agreement. The
Company shall keep Purchaser apprised of the status of discussions with U.S.
Bank National Association and regularly consult with and seek the input
regarding the terms of any definitive agreement with U.S. Bank National
Association, and the Company shall not enter into a definitive agreement unless
it first obtains a written confirmation from Purchaser that the terms and
conditions thereof, including, without

26



--------------------------------------------------------------------------------



 



limitation, the amount of the indebtedness that is to be forgiven and the amount
that is to be converted into shares of Common Stock, are acceptable to
Purchaser.
     Section 5.20 Payment to Cover Purchaser’s Expenses. As an inducement to
Purchaser to enter into this Agreement, within 10 days of the date of this
Agreement, the Company shall make a payment of $325,000 to Purchaser to be used
by Purchaser to reimburse Purchaser for costs and expenses incurred in
connection with the negotiation and preparation of this Agreement and the other
Transaction Documents and to cover additional costs and expenses to be incurred
by Purchaser in connection with the continuing due diligence investigation of
the Company and the Bank. The funds paid to Purchaser pursuant to this
Section 5.20 shall be deemed earned by Purchaser upon payment and shall in no
event be required to be returned to the Company.
     Section 5.21 Agreement Regarding Purchaser’s Assumption of Certain
Liabilities of the Company. Prior to the Closing, Purchaser and the Company
shall negotiate an assumption agreement, which shall only become effective upon
the Closing, pursuant to which Purchaser will agree to assume the Company’s
obligation to make severance payments under the employment agreements listed on
Section 5.21 of the Company Disclosure Schedule if the Company is prohibited
from making such payments by applicable banking rules and regulations at the
time it becomes obligated to make such payments; provided, that such assumption
agreement shall provide that Purchaser shall not be obligated to make such
severance payments if prohibited from doing so by applicable banking rules and
regulations. For the avoidance of doubt, the assumption agreement shall not
become effective unless and until the Closing occurs, and in no event will
Purchaser or any of its Affiliates have any obligation of any kind under the
assumption agreement if the Closing does not occur.
ARTICLE VI
CONDITIONS TO CLOSING
     Section 6.1 Conditions to the Obligations of Purchaser. Purchaser’s
obligation to purchase the Purchased Stock at the Closing is subject to the
satisfaction (or waiver by Purchaser), on or prior to the Closing Date, of the
following conditions:
          (a) Representations and Warranties; Performance of Obligations.
(i) Except as set forth in clause (ii) below, the representations and warranties
of the Company contained in this Agreement (without giving effect to any
materiality or Material Adverse Effect qualifications set forth therein) shall
be true and correct as of the Closing Date as though made on and as of such date
and time (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date) except where any
failures of any such representations and warranties to be so true and correct,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect; and (ii) the representations and
warranties set forth in (x) Section 3.2 and Section 3.4(a) shall be true and
correct in all but de minimis respects and (y) Section 3.8(i) shall be true and
correct in all respects. For the avoidance of doubt, if the representation and
warranty set forth in Section 3.8 (No Material Adverse Changes) is not true and
correct in all respects as of the Closing Date as though made on and as of such
date and time, this condition shall be deemed not satisfied. The Company also
shall have performed in all material respects all of its agreements,
obligations, covenants and conditions herein required to be performed or
observed by it on or prior to the Closing Date.
          (b) Legal Investment. On the Closing Date, there shall not be in
effect any Law or Order directing that the purchase and sale of the Purchased
Stock or any of the other transactions contemplated by the Transaction
Agreements not be consummated or which has the effect of rendering it unlawful
to consummate such transactions.

27



--------------------------------------------------------------------------------



 



          (c) Proceedings and Litigation. No Action by any Governmental Entity
shall be pending against any party hereto seeking to restrain or prohibit the
purchase and sale of the Purchased Stock or the consummation of any of the other
transactions contemplated by the Transaction Agreements.
          (d) Regulatory Matters. (i) All approvals, consents, permits and
waivers of the Governmental Entities specified in Section 6.1(d)(i) of the
Company Disclosure Schedule (collectively, the “Requisite Regulatory
Approvals”), shall have been obtained and shall be in full force and effect, and
all waiting periods required by Law in connection therewith (including under the
HSR Act) shall have expired or been terminated. No such approval, consent,
permit or waiver shall contain or impose any condition or restriction that
Purchaser determines, in its reasonable good faith judgment, is materially and
unreasonably burdensome or would reduce the benefits of its investment in the
Company to such a degree that Purchaser would not have entered into this
Agreement had such condition or restriction been known to it at the date hereof.
               (ii) Each of the investors in Purchaser shall have received
written confirmation, satisfactory to it in its reasonable good faith judgment,
from the OTS to the effect that neither it, nor any of its Affiliates shall be
deemed to “control” Badger Capital, Purchaser or any of its Subsidiaries after
the Closing (including the Company or the Bank) for purposes of HOLA by reason
of the purchase of the Purchased Stock by Purchaser and the consummation of the
other transactions contemplated by the Transaction Agreements or Purchaser
Organizational Documents. For purposes of this Agreement, “Purchaser
Organizational Documents” means the limited liability company agreement of
Purchaser and the operating agreement of Badger Capital.
               (iii) The Company shall have received written confirmation from
the OTS to the effect that, upon the Closing, the Specified Regulatory Agreement
shall be terminated and shall be replaced, if at all, only with an order,
directive, commitment letter or similar undertaking that is considered to be an
informal enforcement action by the OTS or other applicable regulatory body.
          (e) Board of Directors. The Company shall have taken all actions
required by Section 5.10 hereof.
          (f) Requisite Shareholder Approvals. The Requisite Shareholder
Approvals shall have been obtained in accordance with the laws of State of
Wisconsin and the rules and regulations of Nasdaq.
          (g) Certificates. The Company shall have delivered to Purchaser a
certificate, executed on behalf of the Company by the Chief Executive Officer of
the Company and the Chief Financial Officer of the Company, dated the Closing
Date, to the effect that the conditions specified in paragraph (a) have been
satisfied.
          (h) Listing Qualification of Common Stock. The Purchased Stock and the
shares of Common Stock to be issued upon conversion of the convertible
promissory notes to be issued pursuant to the New Loan Agreement shall have been
approved for listing on the Nasdaq Stock Market, subject to official notice of
issuance.
          (i) Other Agreements. The Registration Rights Agreement and the Voting
Agreement shall have been duly authorized, executed and delivered by the
Company.
          (j) Equity Commitments. Purchaser shall have received Equity
Commitments in an amount sufficient to consummate the transaction contemplated
by this Agreement and the New Loan Agreement.

28



--------------------------------------------------------------------------------



 



          (k) Conversion of Series B Preferred Stock. (i) The Company shall have
entered into the definitive agreement referred to in Section 5.18 with the U.S.
Treasury providing for the exchange or the redemption of all 110,000 shares of
Series B Preferred Stock and the warrant issued to the U.S. Treasury; and
(ii) such exchange or redemption shall have been consummated in accordance with
the terms of such agreement.
          (l) Retirement Indebtedness Under Existing Loan Agreement. (i) The
Company shall have entered into a definitive agreement referred to in
Section 5.19 with U.S. Bank National Association providing for the retirement by
the Company of all of its currently outstanding indebtedness under the Existing
Loan Agreement; and (ii) such retirement shall have been consummated in
accordance with the terms of such agreement.
          (m) Resignation of Company and Bank Directors. The Company or the
Bank, as applicable, shall have received written resignations from those current
directors who are not selected by Purchaser pursuant to Section 5.10 to continue
serving on the Board of Directors of the Company or the Bank, respectively,
after the Closing.
          (n) Minimum Equity of the Company; Other Required Financial Measures.
As of the last day of the month preceding the month in which the Closing occurs,
the Company shall: (i) have Tangible Shareholders’ Equity of no less than
$20 million; (ii) have Non-Performing Assets of no more than $550 million and
assets classified as substandard or worse of no more than $950 million; and
(iii) an allowance for loan and lease losses of no less than $150 million.
“Tangible Shareholders’ Equity ” shall be an amount equal to total shareholders’
equity less total intangible assets, and shall not include any increase in total
shareholders’ equity resulting from any of the transactions contemplated by this
Agreement, including, without limitation, the issuance and sale of the Purchased
Stock, the issuance of shares of Common Stock upon conversion of the Series B
Preferred Stock, upon conversion of all or a portion of the amounts due and
outstanding under the Existing Loan Agreement or upon conversion of the
convertible promissory notes to be issued pursuant to the New Loan Agreement.
“Non-Performing Assets” shall include loans classified as non-accrual, loans
classified as troubled debt restructured—non-accrual, as defined by GAAP, and
other real estate owned.
     Section 6.2 Conditions to Obligations of the Company. The Company’s
obligation to issue and sell the Purchased Stock at the Closing is subject to
the satisfaction (or waiver by the Company), on or prior to the Closing Date, of
the following conditions:
          (a) Representations and Warranties; Performance of Obligations. The
representations and warranties of Purchaser set forth in this Agreement shall be
true and correct in all material respects as of the Closing Date as though made
on and as of such date and time (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date) except where any failures to be so true and
correct would not prevent consummation of the transactions contemplated by this
Agreement. Purchaser shall have performed in all material respects all of its
agreements, obligations, covenants and conditions herein required to be
performed or observed by it on or prior to the Closing Date.
          (b) Legal Investment. On the Closing Date, there shall not be in
effect any Law or Order directing that the purchase and sale of the Purchased
Stock or any of the other transactions contemplated by this Agreement or the
other Transaction Agreements not be consummated or which has the effect of
rendering it unlawful to consummate such transactions.

29



--------------------------------------------------------------------------------



 



          (c) Regulatory Matters. The Requisite Regulatory Approvals shall have
been obtained and shall be in full force and effect, and all waiting periods
required by Law in connection therewith (including under the HSR Act) shall have
expired or been terminated.
          (d) Requisite Shareholder Approvals. The Requisite Shareholder
Approvals shall have been obtained in accordance with the laws of the State of
Wisconsin and the rules and regulations of Nasdaq.
          (e) Certificate. Purchaser shall have delivered to the Company a
certificate, executed on behalf of Purchaser by an authorized signatory thereof,
dated the Closing Date, to the effect that the conditions specified in paragraph
(a) have been satisfied.
          (f) Assumption Agreement. Purchaser shall have delivered to the
Company an executed version of the assumption agreement referred to in
Section 5.21.
ARTICLE VII
TERMINATION AND AMENDMENT
     Section 7.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
          (a) by mutual written consent of the Company and Purchaser;
          (b) by:
               (i) either the Company or Purchaser if: (x) any Governmental
Entity which must grant a Requisite Regulatory Approval has denied such approval
and such denial has become final and nonappealable; or (y) any Governmental
Entity of competent jurisdiction shall have issued a final, nonappealable Order
enjoining or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement or, in the case of termination by Purchaser, any
of the other Transaction Agreements; or
               (ii) Purchaser if Badger Capital, Purchaser, any of the other
investors referred to in Section 6.1(d)(ii), or any of their respective
Affiliates receives final written notice from the OTS that it will not grant any
of the written confirmations or determinations described in Section 6.1(d)(ii);
          (c) by either the Company or Purchaser if the Closing shall not have
occurred on or before March 31, 2010, unless the failure of the Closing to occur
by such date shall be due to the failure of the party seeking to terminate this
Agreement to perform or observe the covenants and agreements of such party set
forth herein or unless the parties mutually agree in writing to extend the term
of this Agreement;
          (d) by either the Company or Purchaser (provided that the terminating
party is not then in material breach of any representation, warranty, covenant
or other agreement contained herein), if the other party shall have breached any
of the covenants, agreements, representations or warranties made by such other
party herein, and such breach (x) is not cured within 30 days following written
notice to the party committing such breach, or which breach, by its nature,
cannot be cured prior to the Closing and (y) could entitle the non-breaching
party not to consummate the transactions contemplated hereby under ARTICLE VI
hereof;

30



--------------------------------------------------------------------------------



 



          (e) by either the Company or Purchaser if the Requisite Shareholder
Approvals shall not have been obtained upon a vote taken thereon at the Company
Shareholders Meeting or at any adjournment or postponement thereof;
          (f) by Purchaser, if: (i) the Board of Directors of the Company shall
have failed to recommend in the Proxy Statement and at the Company Shareholders
Meeting the approval of the issuance of the Purchased Stock and the Charter
Amendment by the shareholders of the Company or shall have effected a Change in
Recommendation (or shall have resolved to do so), whether or not permitted by
this Agreement; (ii) the Company shall have materially breached its obligations
under Section 5.5 by failing to call, give notice of, convene and hold the
Company Shareholders Meeting in accordance with Section 5.5; or (iii) the
Company shall have breached its obligations under Section 5.6 in any material
respect;
          (g) by the Company in accordance with, and subject to the terms and
conditions of, Section 5.6(e);
          (h) by Purchaser if it determines in its reasonable discretion that
any of the conditions precedent to its obligations under this Agreement set
forth in Section 6.1 will not be satisfied prior to the date set forth in
Section 7.1(c), including, without limitation, if the U.S. Treasury states that
it will not enter into the agreement referred to in Section 5.18 or if U.S. Bank
National Association states that it will not enter into the agreement referred
to in Section 5.19, in either case on terms acceptable to Purchaser; or
          (i) by Purchaser if:
               (i) the Company or a Significant Subsidiary of the Company,
pursuant to or within the meaning of any Bankruptcy Law: (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a Custodian of it or
(D) makes a general assignment for the benefit of its creditors;
               (ii) a court of competent jurisdiction enters an Order under any
Bankruptcy Law that (A) is for relief against the Company or any Significant
Subsidiary of the Company in an involuntary case; (B) appoints a Custodian of
the Company or any Significant Subsidiary of the Company or (C) orders the
winding up or liquidation of the Company or any Significant Subsidiary of the
Company and the order, decree or relief remains unstayed and in effect for
60 days; or
               (iii) (A) the OTS or the FDIC (or other competent Governmental
Entity having regulatory authority over the Bank) appoints, under any applicable
federal, state or local banking Law or Bankruptcy Law, a Custodian for the Bank
or for all or substantially all of the assets of the Bank, or (B) the Bank files
with the OTS or the FDIC (or other competent Governmental Entity having
regulatory authority over the Bank) a notice of voluntary liquidation or other
similar action under any applicable federal, state or local banking Law,
Bankruptcy Law or other similar Law.
          (j) by Purchaser as provided in Section 1.2.
          (k) by Purchaser if the Company files an amendment to its Third
Quarter Form 10-Q to correct a misstatement in the Company’s financial
statements contained in the Third Quarter Form 10-Q.

31



--------------------------------------------------------------------------------



 



     Section 7.2 Effect of Termination.
          (a) In the event of termination of this Agreement by either the
Company or Purchaser as provided in Section 7.1, this Agreement shall forthwith
become void and have no effect, and none of the Company, Purchaser, any of their
respective officers, directors, or Affiliates (or, in the case of Purchaser, any
of Purchaser Related Parties) shall have any liability of any nature whatsoever
hereunder, or in connection with the transactions contemplated hereby, except
that (i) this Section 7.2, Section 8.10 and Section 8.12 shall survive any
termination of this Agreement and (ii) notwithstanding anything to the contrary
contained in this Agreement (other than Section 8.12 hereof), neither the
Company nor Purchaser shall be relieved or released from any liabilities or
damages arising out of its willful breach of any provision of this Agreement.
          (b) If this Agreement is terminated (i) by either the Company or
Purchaser pursuant to Section 7.1(e) or (ii) by Purchaser pursuant to
Section 7.1(d), Section 7.1(f) or Section 7.1(i) (or, in any such case, is
terminated pursuant to another paragraph of Section 7.1 at a time when this
Agreement was terminable pursuant to one of the foregoing specified provisions
and by the party specified above), then the Company shall reimburse Purchaser
for all expenses reasonably incurred by or on its behalf in connection with the
transactions contemplated by this Agreement, including all reasonable expenses
of counsel, accountants, investment bankers, experts and other consultants
retained by Purchaser, Badger Capital, their respective Affiliates, in
connection with the transactions contemplated hereby (and not theretofore paid
or reimbursed by the Company, which shall include the amounts paid by the
Company to Purchaser pursuant to Section 5.20) (the “Purchaser Expenses”) within
three Business Days after the receipt by the Company of an invoice therefor;
provided that the payment by the Company of such expenses shall not relieve the
Company of any subsequent obligation to pay the Termination Fee pursuant to
Section 7.2(d), except to the extent expressly provided therein.
          (c) The Company shall pay to or as directed by Purchaser the sum of
$10 million (the “Termination Fee”) prior to or concurrently with, and as a
condition to, the termination of this Agreement: (i) by the Company pursuant to
Section 7.1(g).or by the Company; or (ii) the Purchaser pursuant to
Section 7.1(e) or Section 7.1(f).
          (d) The Company shall pay to or as directed by Purchaser the
Termination Fee, less any Purchaser Expenses theretofore paid to Purchaser
pursuant to Section 7.2(b), upon the execution and delivery by the Company or
any of its Subsidiaries of a definitive agreement with respect to, or
consummation of, an Acquisition Transaction with another Person if: (i) this
Agreement is terminated by (A) Purchaser pursuant to Section 7.1(d) because of
the Company’s willful breach of any representation, warranty, covenant or
agreement under this Agreement, or (B) by either the Company or Purchaser
pursuant to Section 7.1(c) without a vote of the shareholders of the Company
contemplated by this Agreement at the Company Shareholders Meeting having
occurred (or, in any such case, is terminated pursuant to another paragraph of
Section 7.1 at a time when this Agreement was terminable pursuant to one of the
foregoing specified provisions and by the party specified above); and (ii) the
definitive agreement is entered into within 12 months following the date of any
such termination of this Agreement.
          (e) Any expenses that become payable pursuant to Section 7.2(b) and
any Termination Fee or portion thereof that becomes payable pursuant to
Section 7.2(c) or Section 7.2(d) shall be paid by wire transfer of immediately
available funds to an account designated by the Purchaser in writing to the
Company.
          (f) The Company acknowledges that the agreements contained in
paragraphs (b), (c) and (d) above are an integral part of the transactions
contemplated by this Agreement, that without such agreement by the Company,
Purchaser would not have entered into this Agreement, and that such

32



--------------------------------------------------------------------------------



 



amounts do not constitute a penalty. If the Company fails to pay any amounts due
under paragraph (b), (c) and (d) above within the time periods specified in such
paragraphs, the Company shall pay the reasonable costs and expenses (including
reasonable legal fees and expenses) incurred by Purchaser in connection with any
action, including the filing of any lawsuit, taken to collect payment of such
amounts, together with interest on the amount of any such unpaid amounts at the
prime rate of U.S. Bank National Association from the date such amounts were
required to be paid until the date of actual payment.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 Other Definitions; Terms Generally. (a) The following terms as
used in this Agreement shall have the following meanings:
               (i) “Actions” means legal, administrative, regulatory or other
suits, actions, claims, audits, assessments, arbitrations or other proceedings
or, to the knowledge of the Company, investigations or inquiries.
               (ii) “Affiliate” means, with respect to any Person, any other
Person that, directly or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with such specified
Person, for so long as such Person remains so associated to the specified
Person.
               (iii) “Bankruptcy Law” means Title 11, United States Code, or any
similar federal, state or local law providing for the insolvency,
reorganization, receivership, dissolution, winding up or liquidation of a
debtor.
               (iv) “Business Day” means any day other than a Saturday, Sunday
or any other day on which banks in Madison, Wisconsin are required or authorized
to close.
               (v) “Company Intellectual Property” means the Intellectual
Property currently used in connection with the business of the Company or any of
its Subsidiaries or owned or held for use by the Company or any of its
Subsidiaries.
               (vi) “Company Preferred Stock” means, collectively, the Series A
Preferred Stock and the Series B Preferred Stock.
               (vii) “control”(including the terms “controlled by” and “under
common control with”), with respect to the relationship between or among two or
more Persons, means the possession, directly or indirectly, of the power to
direct or cause the direction of the affairs or management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or otherwise.
               (viii) “Custodian” means any receiver, trustee, conservator,
assignee, liquidator, custodian or similar official under any Bankruptcy Law or
banking Law.
               (ix) “Encumbrance” means any security interest, pledge, mortgage,
lien (statutory or other), charge, option to purchase, lease, claim,
restriction, covenant, title defect, hypothecation, assignment, deposit
arrangement or other encumbrance of any kind or any preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).

33



--------------------------------------------------------------------------------



 



               (x) “Existing Loan Agreement” means that certain Amended and
Restated Credit Agreement, dated June 9, 2008 and as subsequently amended, by
and among the Company, U.S. Bank National Association and the other
participating financial institutions listed on the signature page of such
agreement.
               (xi) “Fee Agreement” means that agreement (as it may be amended,
modified or supplemented) set forth in Section 8.1 of Purchaser Disclosure
Schedule.
               (xii) “Hazardous Materials” means oil, flammable explosives,
asbestos, urea formaldehyde insulation, polychlorinated biphenyls, radioactive
materials, hazardous wastes, toxic or contaminated substances or similar
materials, including, without limitation, any substances which are “hazardous
substances,” “hazardous wastes,” “hazardous materials” or “toxic substances”
under the Hazardous Materials Laws and/or other applicable environmental laws,
ordinances or regulations.
               (xiii) “Intellectual Property” means all patents, patent
applications, statutory invention registrations, inventions and other industrial
property rights; trademarks, service marks, trade names, trade dress, logos, and
other source identified, including registrations and applications for the
registration thereof; copyrights (including without limitation, computer
software programs); Internet domain name registrations; Internet web sites, web
content, and registrations and applications for registrations thereof;
confidential and proprietary information, including know-how and trade secret
rights, technologies, techniques and processes; computer software, programs and
databases in any form, all versions, updates, corrections, enhancements,
replacements, and modifications thereof, and all documentation related thereto;
and rights of privacy, publicity and endorsement, in each case under the laws of
any jurisdiction in the world, and including rights under and with respect to
all applications, registrations, continuations, divisions, renewals, extensions
and reissues of the foregoing.
               (xiv) “Material Adverse Effect” shall mean a material adverse
effect on (x) the business, operations, properties, assets, liabilities,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, or (y) the ability of the Company to perform its
obligations under this Agreement and the other Transaction Agreements and to
consummate the transactions contemplated hereby and thereby on a timely basis;
provided, however, that in determining whether a Material Adverse Effect has
occurred pursuant to clause (x) above, there shall be excluded any effect the
cause of which is (i) any change after the date of this Agreement in laws, rules
or regulations of general applicability or published interpretations thereof by
Governmental Entities or in U.S. generally accepted accounting principles
(“GAAP”) or regulatory accounting requirements, in any such case applicable to
banks, savings associations or their holding companies generally, (ii) the
pendency or the announcement of the transactions contemplated by this Agreement
(including, for the avoidance of doubt, any halt in trading of shares of Common
Stock on Nasdaq), (iii) the performance of obligations required by this
Agreement or consented to in writing by Purchaser, (iv) factors generally
affecting the banking industry as a whole, (v) any changes in general economic
or political conditions or changes affecting the securities, credit or financial
markets in general (including any disruptions thereof and any changes in
interest rates in general) in the United States, and (vi) acts of war or
terrorism (other than any such acts that cause any damage or destruction to or
render unusable any facility or property of the Company or any of its
Subsidiaries or that render any such facilities or properties inaccessible),
provided that the effect of such changes, effects, circumstances or developments
described in clauses (iv), (v) or (vi) shall not be excluded to the extent of
the disproportionate impact, if any, they have on the Company and its
Subsidiaries (relative to other banks, savings associations or their holding
companies in the United States).
               (xv) “Person” means any individual, corporation, limited
liability company, limited or general partnership, joint venture, association,
joint-stock company, trust, unincorporated

34



--------------------------------------------------------------------------------



 



organization, government or any agency or political subdivisions thereof or any
group (within the meaning of Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing.
               (xvi) “Significant Subsidiary” shall have the meaning ascribed
thereto in Rule 1.02 of Regulation S-X promulgated by the SEC.
               (xvii) “Subsidiary” means (i) any corporation of which a majority
of the securities entitled to vote generally in the election of directors
thereof, at the time as of which any determination is being made, are owned by
another entity, either directly or indirectly, and (ii) any joint venture,
general or limited partnership, limited liability company or other legal entity
in which an entity is the record or beneficial owner, directly or indirectly, of
a majority of the voting interests or the general partner.
               (xviii) “to the knowledge of the Company” or similar expressions
means the actual knowledge of the senior executive officers of the Company and
its Subsidiaries and, without duplication, those executive officers or other
employees in charge of environmental, tax, labor, employee benefits or real
estate matters, in each case after reasonable investigation and inquiry.
          (b) Terms Generally. The definitions in Section 8.1(a) shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, unless the context
expressly provides otherwise. All references herein to Sections, paragraphs,
subparagraphs, clauses, Exhibits or Schedules shall be deemed references to
Sections, paragraphs, subparagraphs or clauses of, or Exhibits or Schedules to
this Agreement, unless the context requires otherwise. Unless otherwise
expressly defined, terms defined in this Agreement have the same meanings when
used in any Exhibit or Schedule hereto, including the Company Disclosure
Schedule and Purchaser Disclosure Schedule. Unless otherwise specified, the
words “this Agreement”, “herein”, “hereof”, “hereto” and “hereunder” and other
words of similar import refer to this Agreement as a whole (including the
Schedules, Exhibits, the Company Disclosure Schedule and Purchaser Disclosure
Schedule) and not to any particular provision of this Agreement. The term “or”
is not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Any Law defined or referred to herein means such Law as from time
to time amended, modified or supplemented, including by succession of comparable
successor Laws and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns.
     Section 8.2 Representations and Warranties. None of the representations,
warranties, covenants and agreements in this Agreement or in any instrument
delivered pursuant to this agreement shall survive the Closing, except for those
covenants and agreements contained herein and therein which by their terms apply
in whole or in part after the Closing and then only to such extent. Each of the
Company and Purchaser acknowledges and agrees that, except for the
representations and warranties expressly set forth in this Agreement: (a) no
party makes, and has not made, any representations or warranties relating to
itself or its businesses or otherwise in connection with the transactions
contemplated by this Agreement; and (b) no Person has been authorized by any
party to make any representation or warranty relating to itself or its
businesses or otherwise in connection with the transactions contemplated by this
Agreement and, if made, such representation or warranty must not be relied upon
as having been authorized by such party.
     Section 8.3 Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This
Agreement shall be governed in all respects by the laws of the State of
Wisconsin.

35



--------------------------------------------------------------------------------



 



          (b) Each of the Company and Purchaser hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction and venue of
the United States District Court for the Western District of Wisconsin and in
the courts hearing appeals therefrom unless no basis for federal jurisdiction
exists, in which event each party hereto irrevocably consents to the exclusive
jurisdiction and venue of the Dane County Circuit Court, Wisconsin, and the
courts hearing appeals therefrom, for any action, suit or proceeding arising out
of or relating to this Agreement and the transactions contemplated hereby. Each
of the Company and Purchaser irrevocably and unconditionally waives, and agrees
not to assert, by way of motion, as a defense, counterclaim or otherwise, in any
such action, suit or proceeding, any claim that is not personally subject to the
jurisdiction of the aforesaid courts for any reason, other than the failure to
serve process in accordance with this Section 8.3, that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and to the fullest extent permitted by applicable law, that the
action, suit or proceeding in any such court is brought in an inconvenient
forum, that the venue of such action, suit or proceeding is improper, or that
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts and further irrevocably waives, to the fullest extent permitted by
applicable law, the benefit of any defense that would hinder, fetter or delay
the levy, execution or collection of any amount to which the party is entitled
pursuant to the final judgment of any court having jurisdiction.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding in relation to this
Agreement or the other Transaction Agreements and for any counterclaim therein.
     Section 8.4 Successors and Assigns; Assignment; No Third Party
Beneficiaries. Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.
This Agreement may not be assigned by a party without the prior written consent
of the other party (and any purported assignment without such consent shall be
void and without effect), except that so long as the Purchase Price is delivered
at the Closing to the Company, Purchaser may designate one or more additional
persons to pay a portion of the Purchase Price and be issued a corresponding
number of shares of the Common Stock being issued and sold pursuant to this
Agreement, in amounts to be designated by Purchaser prior to the Closing;
provided that the addition of any such person will not delay the receipt of,
extend the waiting period with respect to, or invalidate a previously received
Requisite Regulatory Approval. Except as otherwise specifically provided in
Section 8.12, this Agreement is not intended to and shall not confer upon any
Person other than the parties hereto any rights or remedies hereunder.
     Section 8.5 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto, which constitute part of this Agreement as if fully set forth
herein), the other Transaction Agreements and the Fee Agreement constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein. The Fee Agreement shall remain in
full force and effect in accordance with its terms, but such letter agreement
included in the Fee Agreement shall terminate upon the termination of this
Agreement, except with respect to fees and expenses accrued on or prior to the
date of such termination, with respect to which it shall survive until the
payment or reimbursement in full thereof. The Company agrees that any
confidentiality agreements between Purchaser, Badger Investment Partners, LLC,
Badger Capital or any of their Affiliates shall be terminated effective upon the
Closing.
     Section 8.6 Severability. In case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby so
long as the economic or legal substance of the transactions contemplated

36



--------------------------------------------------------------------------------



 



hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby
are fulfilled to the extent possible.
     Section 8.7 Amendment and Waiver. This Agreement may be amended by the
parties hereto (in the case of the Company, by action taken by or on behalf of
its Board of Directors) at any time prior to the Closing, whether before or
after receipt of the Requisite Shareholder Approvals; provided, however, that,
after receipt of the Requisite Shareholder Approvals, no amendment may be made
which under applicable Law requires the further approval of the shareholders of
the Company without such further approval. This Agreement may not be amended
except by an instrument in writing signed by the parties hereto. At any time
prior to the Closing, any party hereto may: (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto;
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) subject to the
requirements of applicable Law, waive compliance with any of the agreements or
conditions contained for the benefit of such party contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the party or parties to be bound thereby.
     Section 8.8 Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the other
Transaction Agreements shall impair any such right, power or remedy, nor shall
it be construed to be a waiver of any such breach, default or noncompliance, or
any acquiescence therein, or of or in any similar breach, default or
noncompliance thereafter occurring. All remedies, either under this Agreement or
the other Transaction Agreements, by law, or otherwise afforded to any party,
shall be cumulative and not alternative.
     Section 8.9 Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next Business Day;
(iii) when received, if sent by electronic mail with read receipt requested; or
(iv) one Business Day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the addresses set forth below or such other
address or facsimile number as a party may from time to time specify by notice
to the other parties hereto:
If to the Company:

      Anchor Bancorp Wisconsin Inc. 25 West Main Street Madison, Wisconsin 53703
Telephone:
  (608) 252-8700
Fax:
  (608) 252-8783
Email:
  mtimmerman@anchorbank.com
Attn:
  Mark Timmerman

37



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:

      Michael Best & Friedrich LLP 100 East Wisconsin Avenue, Suite 3300
Milwaukee, Wisconsin 53202
Telephone:
  (414) 225-2752
Fax:
  (414) 277-0656
Email:
  grmorgan@michaelbest.com
Attn:
  Geoffrey R. Morgan

If to Purchaser:

      Badger Anchor Holdings, LLC c/o Badger Capital, LLC 1629 Colonial Parkway
Inverness, Illinois 60067
Telephone:
  (847) 991-6622
Fax:
  (847) 991-5928
Email:
  shovde@hovde.com
Attn:
  Steven D. Hovde

with a copy (which shall not constitute notice) to:

      Inter Continental Real Estate & Development Corporation 2221 Camden Court,
Suite 200 Oak Brook, Illinois 60523
Telephone:
  (630) 560-8047
Fax:
  (630) 560-8048
Email:
  rcharal@icred.com
Attn:
  Robert Charal

and

      Barack Ferrazzano Kirschbaum & Nagelberg LLP 200 W. Madison St.,
Suite 3900 Chicago, Illinois 60606
Telephone:
  (312) 984-3100
Fax:
  (312) 984-3150
Email:
  dennis.wendte@bfkn.com
Attn:
  Dennis R. Wendte

     Section 8.10 Expenses. Except as provided in Section 7.2 or in the Fee
Agreement, all costs and expenses incurred in connection with this Agreement,
the other Transaction Agreements and the transactions contemplated hereby and
thereby shall be paid by the party incurring such expense.
     Section 8.11 Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

38



--------------------------------------------------------------------------------



 



     Section 8.12 Remedies.
          (a) Notwithstanding any other provision of this Agreement or any
rights of the Company at law or in equity, the Company agrees that to the extent
it has incurred losses or damages in connection with this Agreement or any of
the transactions contemplated hereby, the maximum liability of Purchaser for
such losses and damages shall be limited to $500,000. In no event shall the
Company seek to recover any money damages in excess of $500,000 in the aggregate
from Purchaser or any of its Affiliates. In addition, the Company agrees that no
recourse under this Agreement, any documents or instruments delivered in
connection with this Agreement, any other Transaction Agreement or any of the
transactions contemplated hereby or thereby shall be had against any (x) former,
current or future director, officer, employee, partner (limited or general),
member, manager, shareholder, Affiliate or controlling Person of Purchaser or
(y) former, current or future director, officer, employee, partner (limited or
general), member, manager, shareholder, Affiliate or controlling Person of any
partner (limited or general), member, manager, shareholder, Affiliate or
controlling Person of Purchaser (the “Purchaser Related Parties”) whether by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any of Purchaser Related Parties, as such, for any obligation of Purchaser under
this Agreement or any documents or instruments delivered in connection with this
Agreement, any other Transaction Agreement or any of the transactions
contemplated hereby or thereby or for any claim based on, in respect of or by
reason of such obligations, documents, instruments or transactions.
          (b) The parties hereto agree that irreparable damage would occur if
any provision of this Agreement were not performed by the Company in accordance
with the terms hereof and that, prior to the termination of this Agreement
pursuant to Section 7.1, Purchaser shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or equity. The parties
acknowledge that the Company shall not be entitled to an injunction or
injunctions to prevent breaches of this Agreement by Purchaser or to enforce
specifically the terms and provisions of this Agreement and that the Company’s
sole and exclusive remedy with respect to any such breach shall be the remedy
set forth in Section 8.12(a).
          (c) Purchaser Related Parties shall be third party beneficiaries of
this Section 8.12 and the provisions of this Section 8.12 are intended to be for
the benefit of and enforceable by each Purchaser Related Party and his or her
successors, heirs or representatives.
     Section 8.13 Counterparts; Execution by Facsimile Signature. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which together shall constitute one instrument. This
Agreement may be executed by facsimile signature(s) or by a signature in PDF
format that is transmitted via electronic mail.
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
[SIGNATURE PAGE FOLLOWS]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date set forth in the first paragraph hereof.

                          Anchor Bancorp Wisconsin Inc.       Badger Anchor
Holdings, LLC    
 
                        By:           By:   Badger Capital, LLC, its manager    
 
                       
 
  Name:                    
 
  Title:                    
 
              By:        
 
                       
 
                  Name:    
 
                  Title:    

[Signature Page to Stock Purchase Agreement]

